 562DECISIONSOF NATIONALLABOR RELATIONS BOARDRounsaville of Nashville,Inc. and American FederationofTelevisionandRadio Artists,AFL-CIO. Case26-CA-3278May 20, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn November 28, 1969, Trial Examiner Eugene F.Frey issued his Decision in the above-entitled case,finding that Respondent had engaged in and was engagingincertain unfair labor practices within the meaningof the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attachedTrialExaminer'sDecision.He further found thatRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommend-ed that such allegations be dismissed. Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner'sDecision and a supporting brief and Respondent fileda reply brief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings' conclusions, andrecommendations of the Trial Examiner except as indi-cated hereinafter.The Trial Examiner found that Respondent grantedradio announcer Thomas Weakley a $10-a-week wageincrease as an incentive to spur better performancerather than as an inducement to encourage him to voteagainst the Union. He also found that Station ManagerBlackwell's remark thatWeakley would lose his jobfor failing to conform to union standards was merelya "legitimate expression of opinion . . ." We do notagree with either of these findings.The Trial Examiner discusses in detail a series ofincidents leading up to the date on which the wageincrease was given, all of which indicate that the Employ-er was dissatisfied with the calibre of Weakley's work.Thus, on a number of occasions in September andOctober 1968, Blackwell and Respondent's programdirector, Perkins, advised Weakley that he would haveto correct certain speech deficiencies if he wished toproject effectively on the air. He was also relievedIThe Trial Examiner found that Respondent had not discnmmatorilydischarged employees Guy Cameron and Augustus Mitchell No excep-tions were filed to these findings Accordingly, the Board adopts thempro formaof assignments to make commercial tapes for the radiostation's sponsors.On or about October 28, Weakley, who was receiving$10 less per week than the other announcers, askedPerkins for a raise. Perkins broached the matter toBlackwell and a decision was made that not only wouldthe request be denied but that Weakley would be dis-charged. That same day, Weakley was informed thathe had 30 days to find another job. The followingday,Weakley signed a union authorization card andsolicitedother announcers to act similarly. He alsotold his fellow announcers about his discharge, andone of them, Guy Cameron, interceded in Weakley'sbehalf, requesting Blackwell to rescind the termination.On November11during an announcer'smeeting,Blackwell questioned the employees about their interestin the Union. In particular, he commented that someannouncerswould not satisfy union requirements.Although he had already sent a written confirmationof the discharge to Weakley, he stated to him thathe would be the "first to go." A number of theannounc-ers urged Blackwell to reconsider and promised to workwithWeakley to help him improve his performance.In the face of what Blackwell regarded as desirableteam spirit on the part of the announcing staff, hedecided to keep Weakley on, subject to future evaluation.Then, shortly before December 1, 5 days prior tothe election, Blackwell informed Weakley that he wouldbe getting a $10 pay raise, ostensibly as an incentiveto do a better job.Viewing the Employer's overt dissatisfaction withWeakley's abilities against a backdrop of union animusas documented by the Trial Examiner, we find thecharacterization of the pay raise as an incentive award,implausible. A more logical inference is that the raisewas granted in an attempt to alter Weakley's vote inthe pending election. As such, we find that the Employ-er's conduct constituted a violation of Section8(a)(1).Neither can we accept Blackwell's statement thatWeakley would lose his job for falling short of unionstandards as an innocent expression of opinion of apossible future occurrence, for he had already givenWeakley notice of termination. Moreover, there is noevidence in the record that the Union had any intentionof imposing work standards upon its members. If therewas any link between the advent of unionization andcontinued employment, it was forged solely by Respond-ent. Consequently, we conclude that Blackwell's remarkswere thinly veiled threats both to Weakley and indirectlyto the other employees attending the meeting that theirjobsmight depend on their disavowing the Union.Accordingly, we find Blackwell's statement is violativeof Section8(a)(1).BORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, as modified herein, andorders that Respondent, Rounsaville of Nashville, Inc.,182 NLRB No. 89 ROUNSVILLE OF NASHVILLE, INC.Nashville, Tennessee, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Designate the first paragraph of the Trial Examin-er's Recommended Order as 1(a) and add the followingparagraph as 1(b):"(b) Cease and desist from granting wage increasesto employees or threatening them with loss of employ-ment unlessthey disavowed the Union for the purposeof interferingwith, restraining, or coercing them inthe exercise of rights guaranteed by Section 7 of theAct."2.Amend the fourth indented paragraph of the Appen-dix attached to the Trial Examiner's Decision so thatit states:WE WILL NOT grant wage increases threateningemployees with loss of employment or in any othermanner interfere with, restrain, or coerce, ouremployees in the exercise of rights guaranteed tothem by Section 7 of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: This case, whichwas tried before me at Nashville, Tennessee, on variousdates between April 9 and 23, 1969, with all partiesrepresented by counsel, involves the issues whetheron various dates in 1968 and 1969 the above-namedRespondent had interrogated employees and threatenedthem with discharge and sale of its radio station andloss of benefits because of their activities on behalfof the above-named Union, gave employees the impres-sion that it kept their union meetings under surveillance,and gave them a wage raise to discourage adherenceto said Union, all in violation of Section 8(a)(1) ofthe National Labor Relations Act, as amended, 29 U.S.C.Sec.151, et seq.(herein called the Act), and dischargedtwo employees, changed the work shift of a third, andreduced the weekly work hours of a fourth, becauseof their union activities, in violation of Section 8(a)(3)of the Act. The issues arise on a complaint issuedMarch 13, 1969, by the Board's Regional Director forRegion 26,' and answer of Respondent admitting jurisdic-tion but denying the commission of any unfair laborpractices.At the close of the testimony, a motion ofRespondent to dismiss the complaint on the merits wastaken under advisement and is disposed of by this Deci-sion. All parties waived oral argument but written briefsfiled by General Counsel and Respondent have beencarefully considered in preparation of this Decision.Upon the entire record in the case, including myobservation of the witnesses on the stand, I make thefollowing:'The complaint issued after Board investigation of charges filedby the Union on February 7 and March 12, 1969FINDINGS OF FACT5631.RESPONDENT'S BUSINESSAND THE STATUS OF THEUNIONRespondent is a Tennessee corporation with an officeand place of business in Nashville,Tennessee, whereit is engaged in commercial operation of radio stationWVOL.In the 12 months before issuance of the com-plaint Respondent in its business operation derived grossincome in excess of $100,000, and in the same periodreceived in excess of $10,000 for sale of air time forcommercial advertising of national brand products. Inthe same period it subscribed to interstate news services,includingUnited PressInternational.Respondent admitsand I find that at all times material herein it is andhas been an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.I find that the above-named Union is a labor organiza-tion withinthe meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary Facts and EventsDuring all pertinent times in late 1968 and early 1969WVOL was operated for Respondent by Noble V. Black-well as general manager, William Perkins as programdirector, andWayne Robinson as chief engineer, allofwhom are supervisors within the meaning of theAct.William A. Selley, a vice president of Respondentand national sales manager for all its stations, withhis office in Atlanta, Georgia, is also a supervisor withinthe meaning of the Act.Early in 1968, the generalmanager,program director,news director, and music director of WVOL were white,while most of the station personnel including all announc-ers and the assistantengineer,were Negroes. In thisperiod the employees presented certain demands andgrievances to Respondent which were the subject ofnegotiations, during which the announcers and someother employees went on strike and picketed the stationfor several days with the aid of a committee fromthe National Association for the Advancement of Col-ored People. In efforts to settle the dispute both manage-ment and the employees enlisted the aid of certainNashville community leaders as mediators, includingNoble V.Blackwell,who was at the time associatedwith a local medicalcollege.Conferences of the partiesand the mediators resulted in execution of a formal"memorandumagreement" on April 30, 1968, by RobertW. Rounsaville,presidentof Respondent, and the 10employees ofWVOL,includingassistantengineerAugustusMitchell and news announcerThomas D.Weakley.Blackwell, as a communityrepresentative,and Mitchell,as spokesmanfor the employees, wereprominent in the discussionsand assisted in draftingthe settlement agreement.In that document Respondentundertook to findand installatWVOL a qualified Negrogeneralmanager,to appoint employee Edward Hall,Sr., asinterimNegro news director pending appointment 564DECISIONSOF NATIONALLABOR RELATIONS BOARDof a Negrogeneral manager, and agreed to leave promo-tions and transfers of employees to the discretion ofthe new general manager, with right of appeal firstto him and then directly to the president or executivevice president of Respondent at Atlanta, in writing withthe knowledge of the generalmanager,or by phonecall in his presence. The parties agreed on wages andother benefits, full reinstatement of certain employeeswho struck, and certain aspects of station operation,such as news handling, programing, editorial policy,community relations, etc., on whichmanagementreserved the general right of control. The agreementwas fulfilled in part by the appointment of Blackwellas generalmanager onJuly 1, 1968, replacement ofthe white program director with William Perkins in Sep-tember, and of the white news' director with EdwardHall, Sr., sometime before July.''All the replacementswere Negroes: Perkins had worked previously in otherRounsaville stations, and Blackwell had an impressiverecord of prior business, administrative, and radio experi-ence.2The Union beganan organizing campaign amongemployees of WVOL about October 28, 1968, whenWeakley sought its advice and help after he had receiveda 30-day notice of termination of employment fromBlackwellundercircumstancesnotedhereafter.Announcers Weakley, Guy Cameron, and Paul McKis-sack and engineer Mitchell on October 28 and 29, 1968,signed cards authorizing the Union to represent themfor collectivebargaining,and on November 7 the Unionformally notified'Respondent by letter of that date thatitclaimed majoritystatus amongemployeesin the unitnoted' below, and requestedameetingto negotiate acontract.Blackwell received the letter that day andtalked to theunion men-on' the 8th. On November14, 1968, the Union filed a petition with the BoardinCase 26-RC-3337 seeking certification as bargaining,agent of employees in a bargaining unit consisting ofall employees who regularly or frequently appear beforea microphone at WVOL, including but not limited tosstaffannouncers,newsmen, and regular part-timeannouncers, excluding all other employees and supervi-sors as defined in the Act. Pursuant to a stipulationof the parties, a consent election was held December6, 1968, in which 7 out of 10 eligible voters votedfor the Union, with I vote against. On December 12,1968, the Employer filed timely objections to conductaffecting the results of the election. On January 7,1969, the Regional Director for Region 26 filed his reportrecommending that the objections be overruled. The2He had many years of prior experience in organizing and operatingsmall enterprises in the employment and public relations fields,includingradio'and TV programing and placement of personnel in radio andthe entertainment industry, as well as fundraising for educational andmedical institutions and churches In these endeavors he had employedand supervised groups of people ranging from 4 to 80 or more Inaddition, he had previously worked for Respondent, working his wayup in the organization from 1959 to 1964-from salesman to positionsin program development and public relations From 1964 to 1966 heworkedin the television field, returned to Respondent in the latteryear as an accounts executive, then worked for 2 yearsin an alumniorganization for a Nashville medical college, until his return to WVOLEmployer filed exceptions to, the report on January31, 1969, which matter was still pending before theBoard when the hearing opened herein.'When Perkins became program director in September,he and Blackwell began to make changes in the stationprograms and announcers' work and assignments inan effort to improve the WVOL output on the air andits "image" before the Negro community in the Nashvillearea.He emphasized these objectives repeatedly atannouncers' meetings from July onward. In SeptemberBlackwell also made Mitchell the sports coordinator,and discussed changes in the sports program with him.In one such discussion Mitchell told him `,`we've gotto check on this memorandum agreement and find outifyou are adhering to, it." When Blackwell asked, whatagreement, Mitchell said "the 'memorandum agreement,"explaining he had been spokesman, for the employeesnamed in it. Blackwell replied that he would not recog-nizeMitchell as such spokesman. Mitchell said he wastheir spokesman "in the way that unions have shopstewards." Blackwell'replied, "There is no union here."Mitchell said Blackwell owed it to the employees toread the agreement. Blackwell said'he had never seenit in final form, so' Mitchell procured a copy, whichBlackwell read over, recognizing some phrasing as hissuggestions during the negotiations in April. Employeeunrest and fears about mass discharge as a result ofprogram and policy changes arose in the station, soat a general staff meeting on October 14 or 21, Blackwellproduced the agreement, went over it item by item,indicating thatmost provisions had been fulfilled orwere in process, and then asked the employees, "wereally do not need this, do we?" saying he did not"think I have got to' come in here every morning andpull out a piece of paper and check it off to see ifIam adhering to this agreement," and that "we under-stand each other, most of ' the things on this paperhave been adhered to." The employees generally agreed,and Blackwell then said, "Look, I am going to buryit,put it in my drawer right' here, we do not needitright now -at all, as we are living up to it, workingon it. "4On October 22,' Perkins gave Weakley a 30-day noticeof termination for alleged substandard performance andboth Perkins and Blackwell talked to him about it onOctober 28. The circumstances of this action will beconsidered below'in discussion of the alleged discrimina-tion against Weakley. On November 11, the announcerscame to Blackwell in a group to intercede for Weakley,and in that discussion Cameron told Blackwell the menwere upset' because of rumors at the `station that therewould be mass discharges of employees because manage-ment was dissatisfied with the performance of the "airstaff," so the employees felt they might lose their jobs.Blackwell asked where the rumors came from, but no9The above facts are found from stipulations of the parties, documen-tary proof, and credited testimony of Blackwell, Perkins, Mitchell,and Weakley'These facts are found from a composite of credited, testimonyofBlackwell,Weakley, and MitchellTestimony of any of them atvariance therewith is not credited ROUNSVILLE OF NASHVILLE, INC.one could tell him. Although at least four announcershad signed up with the Union on October 29, therewas no mention of this or the Union at this meeting,and Blackwell had no inkling of their action until hereceived the Union's letter on November 7.5B.Alleged Coercion by RespondentBlackwell mentioned the Union's demand for bargain-ing, at the regular meeting of announcers on November11, asking them why they wanted union representation.His secretary, Sue Evans, asked them why they woulddo such a thing to Blackwell, after all he had donefor them. Cameron replied that the memorandum agree-ment had been "buried" and the men were afraid theirpay raises had been "buried" with it. Cameron askedBlackwell what was the "big gripe about Negroes joiningthe Union," and Blackwell replied there was no gripeabout that, the Company only wanted to know whythey joined it.At a similar meeting on November 18 or 25, Cameronraised the question of the advantages of the Unionby asking Blackwell if it would be to his advantageif the men did not join the Union. Blackwell said itwould, explaining that the Union was the same as theAmerican Federation of Musicians, that he had hadan experience with the latter organization while runninga TV showat a stationinNashville, where he wantedhismusicians to join that union to get more money,but after investigation he found that they would notget more, but less than the wage scale for white musi-cians, and that the Musicians'union did not want Neg-roes in its membership at that time. Cameron repliedthat a different union was involved here. Blackwellreminded them that Selley had been in town recentlyto review the new budget which included raises foreveryone, but with theunion"hassle" he was afraidthe raises might not go through, and he asked themen to tell him what was so good about joining theUnion, what they would get out of it."At a meeting with announcers on December 2, Black-well introduced an executive of a record producingcompany, who urged the announcers to join an integratedorganization called National Association of Televisionand Radio Announcers, arguing this would help themasNegro announcers. The, announcers told him theyhad already chosen the Union as their bargaining agent.During his remarks Blackwell walked in and out ofthe room several times. When the speaker concludedBlackwell returned and asked the announcers if theyknew what a union really was, what it meant to getinvolved with one, and if that was what they reallywanted. In general discussion about this, Cameron askedwhy the union question was always brought up in generalannouncers'meetings.Blackwell replied,"Idon't care5The above facts are found from credited testimony of Blackwelland Perkins,and some corroboration by Cameron, whose testimonyat variance therewith is not credited.`The above discussions are found from credited testimony of Camer-on, and partial admissions of BlackwellTestimony of the latter atvariance therewith is not credited565about the Union, I want to know why you arejoininga union, because you are going to hurt yourselves."Hall stated some reasons why the men wanted a union,such as faulty equipment and lack of a news cruiserforHall's use in his newscasting. Another announcerraised questions about their duties and working condi-tions.Blackwell answered some of these complaintswith economic explanations. Referring to complaintsabout their pay, Blackwell explained that many thingsentered into the decision on their pay; he also mentionedthe proposed pay raises in the new 1969 budget, andsaid he feared the raises might not go through. Healso said tht Mr. Rounsaville would sell the station"if the-price-was right, that was good business," thatevery station was up for sale, "if aman got someoneto buy a station I imagine he would sell it." Cameronreplied that he could not sell it "while we had thislabor dispute. "rOn the same day, Perkins approached McKissackin the newsroom and asked him "what about that unionbit?"McKissack asked what he meant, and Perkinssaid he wanted to know how he was going to vote,that Blackwell and Perkins were "trying to decide whatwe have to do." McKissack replied that this was a"big decision, there was a lot to think about on bothsides," and he had not made up his mind. The sameday Perkins called Weakley to his office and told himnot to "get involved" with Mitchell and Cameron, thatMitchellwas a "feeble-minded old man." He addedthat he was not making any campaign speeches or tryingto influence Weakley, but just wanted to know howWeakly would vote in the 'election. Weakley repliedthat he could not tell him right then, as* he did notknow.'On December 7, the day after the election, Blackwellwalked into the control room and told announcers McKis-sack and Kilcrease the results of the election. McKissacksaid, "This is what the men wanted." Blackwell replied,"We can live with it, but I hope the men did notcut off their noses to spite their faces," and that someonewould probably get hurt as a result of it. At the weeklymeeting of the whole staff on December 9," Blackwellannounced the results of the election, saying, "Nowwe have the Union. Whether it will be good or badremains to be seen, but I have my apprehensions whethersome will make it."i"'The eventsof this meeting are found from credited and mutuallycorroborative testimony of Cameron and Blackwell,testimony of thelatter at variance therewith is not credited"These facts are found from credited testimony of McKissack andWeakley. Perkins did not deny specifically the talk with Weakley,and admitted that he may have made the above-stated remarks toMcKissack at other unidentified times "in passing conversation ""Weekly meetings of the whole staff were held Monday morningabout 9 a.m. Perkins and Blackwell usually met separately with theannouncers in a group about 10 a. in the same day"'These remarks are found from credited testimony of McKissackand Hall, as corroborated by admissions of BlackwellHis denialsof portions of the remarks are not credited,as he admitted discussionsof the Union with individuals and also at announcers' meetings, andthe general remarks about the probable effect of the Union on themen, as attributed to him,are of the same tenor as similar remarksabout Weakley, as noted hereafter 566DECISIONSOF NATIONALLABOR RELATIONS BOARDThe interrogation of employees by Blackwell onNovember 11 and December 2 about their reasons forjoining the Union and Perkins' interrogation of McKis-sack and Weakley in December about how they wouldvote in the election were clearly not casual inquiries,but deliberate attempts to find out employees' viewsregarding the Union, which were coercive and violatedSection 8(a)(1) of the Act, particularly when Blackwelldisplayed Respondent's antiunion sentiments when heallowed an outsider on December 2 to try to persuadethem to join another and clearly integrated labor organi-zation in preference to the Union, at an earlier meetingstated arguments designed to show that the Union hadbeen anti-Negro in the past, and on December 7 and9 expressed the, views that the Union might not bebeneficial to all the employees. In addition, Blackwell'sfear stated at the latter meeting that the raises budgetedfor 1969 might not go through, followed by the inquiryas to what the men thought they could get out ofthe Union, was well calculated to coerce them by warningthem that adherence to the Union might result in lossof that raise, in further violation of Section 8(a)(1).Finally, a similar violation occurred in his repetitionon December 2 of the view that the raises might notgo through, and his mention of the ever-present possibili-ty of sale of WVOL, all after the men had definitelyrejected the argument of the outsider favoring anotherunion, for those were thinly veiled and coercive threatsof possible reprisal for their continued adherence tothe Union."C.The Discharge of Guy CameronGuy Cameron was hired as an announcer at WVOLon August 26, 1968, and worked the night shift from7 p.m. to midnight until his discharge on December20, 1968. His testimony indicates that he may havehad some prior experiencein programingata radiostation in Buffalo, New York, but he gave no detailsas to the extent of that experience. Aftersigning aunion authorization card for Weakley on October 29,1968, Cameron was outspoken in discussing employeegrievances and favoring the Union in the station bothin and out of announcers'meeting,as noted above.InNovember, he also discussed the Union privatelyat the station at varioustimeswith other announcersand held at least one private meeting with Weakley,McKissack, and Mitchell at his home regarding theUnion andits campaignplans. There is no direct proofthat any station official observed, attended, or had otherdirect knowledge of these activities.On December 20, 1968, Blackwell called Cameronto the station earlyin the morningand discharged himfor alleged insubordination, insultingremarks, and tardi-ness,in the course of a 3-hour conference in whichPerkins participated and whichran asfollows:WhenCameron came in, Blackwell asked for his keys to" I find no violation of the Act in his remarks of December 7and 9 which stated his opinion that unidentified employees might suffersome vague detriment from the advent of the Unionthe station. Cameron said he had never received any.Blackwell then asked him for a 2 weeks' notice ofhis resignation.Cameron asked, "Does this mean Iam fired?" Blackwell said yes, he was asking for his2-week notice. Cameron asked why he was fired, andBlackwellreplied,"For insubordination,insultingremarks and excessive tardiness." Cameron commentedif itwas for tardiness, Blackwell might as well firethe whole staff, as no one was ever on time, everybodywas late. Blackwell admitted this was true, "that issomething that is going to be corrected," and remindedCameron that Perkins had reported he came in tardy"at times." Cameron asked what the "insubordination"was. Blackwell replied that he had been very patientwith Cameron about his conduct, that he felt he "didnot know any better," that Cameron had not workedin radio long enough to know that at WVOL theywere trying to develop a "team attitude," so Blackwellhad overlooked many things he did. Cameron askedhim for details of the insubordination, and Blackwellrecited (1) at an announcers' meeting early in DecemberCameron had ridiculed Blackwell before the announcersby saying he did not know what he was doing, wasjust an office manager, that Blackwell did not pay Camer-on but the Atlanta office did, and that Cameron didnot need the job at WVOL, (2) his continual evasionand disobedience of instructions from Perkins by givingsome excuse for not following them, (3) Cameron'swarning to Blackwell one evening that announcer Kil-crease might get "hurt" by some people, referring tosome promoters for whom Kilcrease had failed to playa record as he had promised, to which Blackwell repliedthat Cameron should not start such rumors, and Cameronrejoined, "It happens in New York" and (4) Cameron'sinsulting and insubordinate behavior at a Christmas partyheld by Blackwell for the staff at his home on December17.At this point, Perkins came in and joined the discus-sion;Blackwell told him he had discharged Cameronfor insubordination and lateness, and mentioned Camer-on's insubordinate conduct toward him at the Christmasparty; on this Perkins said that his wife (who waspresent at the party) had commented that Cameronmust not like working at WVOL, from what he saidand the way he had acted. Cameron asked what theywere referring to, and also asked Perkins "what hasyour wife to do with the running of this station?"Blackwell then detailed his conduct there. Cameroncharged that at the party Blackwell had pointed tohim and told him his father was "graft." Blackwelldenied it, saying Hall had said that; the two arguedover that a while. Cameron asked for more detailsof his insubordination, and Blackwell replied that healready knew what he had said and done, and if hecould not understand, he was not going to explain itto Cameron. In the discussion, Cameron boasted thathe was a good disc jockey, wanted to get into the"big league," and could get a job anywhere in thecountry. Blackwell said he hoped that he could. Cameronthen accused him of "doing this because of the Union."Blackwell denied that the Union had anything to dowith it, that it was only because "you have shown ROUNSVILLE OF NASHVILLE, INC.me that you do not want to be part of our organization,",thatBlackwell had a business to run at WVOL andhad often said they must have "team effort, unity,"with everybody "pulling together," but with only 22people they could not have an effective statjon if every-one was "goingoff in different directions." Camerondefended his conduct by saying that Blackwell encour-aged the announcers to say what they thought, andthink independently Blackwell admitted this, adding "butby the same token you do not tear down the bridgeswe are trying to build," that, Cameron could be anindependent thinker without trying to disrupt the organi-zation.Both Blackwell and Perkins told him that atWVOL they were trying to build effective bridges intothe community, but that Cameron's conduct couldbecome a "cancer of dissent spreading among the othermen on theair staff" and "if we have disruption atthe station level, how can we go out and talk aboutsoul motivation?" Blackwell charged that Cameron wasdeliberately trying to discredit everything WVOL wasdoing,and he could not tolerate that type of personin his organization. In answering Perkins' remarks, Cam-eron accused him-of a dislike of Cameron; Perkinsadmitted "you know we have our thing," and Cameronagreed that "we have a thing here, we don't haveany love for each other." In answer to a query fromCameron, Perkins, told him that his production workon the air was satisfactory, but that management hadbeen very patient with him, trying to make WVOLa happy station with happypeople"as part of whatWVOL means in this revolution." Blackwell told him"you just'don't want to conform to this" and remindedhim that wherever he got a radio job he had to conformto guidelines set up by his employer, he could notdo just what he wanted and expect to get paid forit.Cameron replied, "Iam not goingthrough whatyou went through, you people are old and antiquated,and I want mine now andI am goingto get it." Blackwellreplied that was fine, "but you have to pay the priceto get it, it takes hard work,understanding,some devo-tion and loyalty." Perkins said Cameron's defiant attitudewas "like a cancer of discontent spreading among therest of the men on the air staff," and that he couldnot tolerate that type of person working for his organiza-tion.Perkins also asked Cameron if his adherence tothe Union and vote for it was his way of"tying manage-ment'shands," if Cameronwas goingto "hang thisover our heads" so that he could do what he wantedwhen he wanted, regardless of station rules, regulations,or policies. Cameron said it was not, but only his wayof "protecting his job"; and that "we are going toget ours, and this is one way of doing it." Perkinsasked why he was "protecting your job, no one wasgoing to fireyou." Cameron then referred to an instanceshortly after Perkins became program director whenhe came into the control room and told another announc-er that if it was the last thing he did, he would fireCameron. Perkins-made no reply or comment on thisincident. The discussion on Cameron's conduct becamerather heated,and at one point in discussion of hisown background, ability, and desire for instant success,567Cameron became angry and told bothofficials, "Youare not going to suceed in this, you guys are not goingto make it."At the endof the discussion,Blackwell told Cameronhe need notworkthat night,as he could not trusthim on the air while in his present frame of mind,but that he would give him 2 weeks'pay. Blackwellalso said he would call'Cameron at a later date, buthe never did.Cameron took his personal belongingsfrom the station the next day. He was never beenrecalled byRespondent.12It is clear from the unfair labor practices found above,as well as Blackwell's remarks to employees disparagingthe Union in the period before the election,that Respond-ent had a definite union animus.Management was alsowell aware of the announcers'adherence to the Unionfrom their remarks to the record company executivewho tried to sell them on another labor organizationand their comments about it in announcers'meetings.Blackwell was specifically aware of Cameron's prounionsentiments as well as his concern for the announcers'welfare as a group from his remarks questioning Black-well's antiunion arguments in two announcers'meetingsinNovember.Perkinswas also aware of Cameron'sconcerted activities from his warning toWeakley to"not get involved"withMitchell and Cameron, whenquestioning him about his union sentiments; and bothBlackwell and Perkins were given further evidence ofthese sentiments at the discharge interview,when Perkinssquarely asked if Cameron was bringing in the Unionto "tie management's hands," and his reply that hedid it to protect his job.These circumstances raisea strongprimafaciecase of discriminatory discharge,which 'require Respondent to adduce strong proof'ofdischarge for cause in rebuttal.Of the three causes assigned by Blackwell and byRespondent in its brief,the charge of tardiness lackssubstance and appears to have been advancedby Black-well as a makeweight,because he admitted to Cameronat his discharge that most everyone was guilty of thatoffense, Perkins in his testimony admitted he had beenlate at times for his own morning show,and Respondentproduces no proof indicating the extent of the tardinessof others or what,if any,discipline had been imposedon employees for that offense.On the broadcharge of insubordination, Blackwelloutlined to Cameron four instances of his conduct,asset forthabove.It is significant that Cameron did not12The factsas to this conference are found from credible and mutuallycorroborative testimony of Blackwell and Perkins,as corroborated inpart by admissions of Cameron I do not credit Cameron's testimonyin conflict therewithbecausehis testimonial version was in large parta truncated and disconnected recital of some of the discussion andthe course thereof, and his general defiant attitude towardbothofficialsis indicated by his admissions,stated in irritated and angry fashion,that he had been"begging and harping for damn near half an hour"to tryto get Blackwell to detail his insubordinate actions, and hisadmission that he had a definite bias against Perkins after he wasmade program director instead of Cameron His hostility toward Perkinsisalso shownby Hall'scredible testimony that there had been acontinued"personality clash" between Cameron and Perkins, witharguments between them,which werewell known to the staff 568DECISIONSOF NATIONALLABOR RELATIONS BOARDin terms deny the charge that he openly ridiculed Black-well and his abilityas generalmanager before the entireannouncer staff in December; in fact— he admitted thisdisrespectful attitude towardmanagement continuedwhen he charged Blackwell and Perkins as being "oldand antiquated" and wanted "mine now" without goingthrough the hard work they had endured to reach theirpresent status, and he tried to defend it by indicatingthat he was only thinking and speaking independently,asBlackwell had encouraged the announcers to do.Thus, this was clearly an instance of outspoken disloyaltyto the Employer which was well calculated to destroythemorale of the staff and its cordial relations withthe Employer, and would have warranted his immediatedischarge in December. 13 The failure to discharge forthat alone at the time does not detract from the serious-nessof the offense, but rather indicates the patienceand forbearance of the newstationmanagement in itsattempt to weld a harmonious team of employees, asBlackwell outlined to Cameron at the discharge.On the failure to follow Perkins' instructions, I findfrom credited testimony of Perkins and Blackwell, andadmissions of Cameron, that: On Thanksgiving evening,November 28, 1968, Cameron had been drinking earlyin the evening, and came to work that night a halfhour late, which required announcer Kilcrease to worka half hour overtime until Cameron showed up. Hisbroadcast that night was monitored by Perkins, as heoften did with all announcers, and Perkins noticed thatat the outset his speech was slurred and his remarksoften incoherent, in great contrast to his usual diction,which was very good. Perkins thought he had beendrinking, but as the broadcast went on, these indicationsdisappeared, so he did not take any action except toreport the incident to Blackwell the next day, but onDecember 2 he spoke to Cameron about it, and thelatter admitted he had beendrinking,but argued hewas not drunk on the air. Perkins warned him notto let it happenagain.Cameron apparently took thewarning seriously, for he admitted he never againindulged in drinking before reporting for work. On thenight of November 29, while auditing Cameron's broad-cast, Perkins heard him make a comment about a two-man newcast by Weakley and McKissack the nightbefore, to the effect that "we are the first station tohave comical news" and that "we have Huntley-Brink-ley, and McKissack-Weakley of WVOL." In the samebroadcast Cameron alsomentioneda party he had pre-pared for the announcer staff the night before, saying"it goes to show you who your friends are, you goto the trouble of preparing all this food and nobodyshows up,,' and "They will know the next time I invitethem, that is a fine way to treat your co-workers."Perkins reported these incidents to Blackwell, who wasmuch concerned because such public remarks tendedto indicate internal dissension and to place WVOL ina bad light and were detrimental to its "image" inthe community, which hindered his attempts to putthe news department on a paying basis.The record also shows that Perkins had difficultyinmaking Cameron follow station policy and rules inuse of background music during broadcastsand in makingcommercial tapes for advertisers according to preparedscripts. It was station policy to use music from a listof "top 40" recordsmaintainedin the station recordlibrary in all broadcasts, both in compliance withregula-tions of the Federal Communications Commission andin order tomaintainthe station's popularity by playingselections which the public desired most. Cameron knewthe importance of close station control over music selec-tions to,comply with FCC regulations and avoid theappearance of "payola."14 However, on several occa-sions Cameron did not use the "top 40" records fromthe station library, but substituted his ownselectionsof modern "rock" records. When Perkins admonishedhim about this, he explained that he was "doing mything,"meaninghe played what he wanted. After Perkinscomplained to Blackwell about it several times, Blackwellcompromised by allowing Cameron to use his own selec-tionswhile running a jazz-type show from 10 p.m.to end of his shift, but insisting that he use the "top40" in the earlier part of his shift. Once in mid-December,Perkins asked Cameron to record an introduction toaNo. I record on the popular list,, but he failed todo it, and explained the failure to Perkins by sayinghe could not find the right music for it; Perkinsremindedhim WVOL had a complete music library for this pur-pose, that his excuse was not valid. Just before Thanks-giving,Cameron wasassignedto recorda commercialfor Emma's Flower Shop, a regular commercial advertis-er on WVOL,usinglight background music specifiedin the script and the production order issued by theproduction department.He departed from the scriptby using loud "rock"music,so that the tape had tobe re-recorded properly before it could be used. Whenadmonished by Perkins about this, Cameron's excusewas he was "doing it my way" because the librarywas not open for use when he made the tape, so hehad to use what was available, as the specific musicrequired did not accompany the script, at which Perkins"threw up his hands," but did not formally reprimandor otherwise discipline him.According to Blackwell's testimony, the culminatinginstance of insubordination, and the "straw that brokethe camel's back," was Cameron's behavior at theChristmas party on December 17 and 18, 1968. Through-out the party alcoholic drinks were freely served tothe guests, under the supervision of one John C. Martin,director of physical education and athletic coach atFiskUniversity in Nashville, and a close friend ofBlackwell.The party was held for the WVOL staffand their wives and female friends, but Blackwell alsoinvited leaders in the Negro community served by" "Payola" is thepractice of special,usually secret, payments byrecordmakers to announcers to induce them to plan and "push" theirrecords on the airThisbecame so widespread that after Congressional" NLRB v LocalUnionNo 1229, Electrical Workers,346 U Sandother investigations some years ago theFCC adoptedstrict regula-464, 472, 475Lions prohibitingthe practice ROUNSVILLE OF NASHVILLE, INC.569WVOL. Cameron arrived about, 12:30 a.m. on the 18th,and almost from the outset began to attract attentionby his pronounced opinions and tendency to take overany discussion in which he was involved. After casualtalkwith a few guests, he got into a discussion withPerkins and Hall about what makes a gentleman. Hallopined that the -only true gentleman was a Southerngentleman. Cameron disagreed, saying there were noboundaries for gentlemen, and claiming that Southernerswere ignorant of 'a lot of things, and were "hicks"and "asses," and he made other comments about theminwhich he freely and repeatedly used the 'expressions"Mother f" and"' S- 0- B-."'s He then pride-fully put his father in the class of a gentleman, indicatinghe had come from ihe South but worked his way upas a policeman on' low pay in Buffalo, New York,to a point where he supported a large family and ownedproperty.While explaining this, Blackwell joined thegroup and asked Cameron, "Was it legitimate?" andHall commented,No, it must have been graft." Camer-on indignantly denied this, saying his father was a hard-working man.Cameron went to the 'kitchen for, a drink, whereBlackwell was calling dance steps for a dance routine.Blackwell greeted him' at the bar, asking if he wasready to go home to New York State for Christmas;Blackwell had previously granted him time off for thevisit.Cameron said he was and that "you better worryabout me coming back, because if I get up to Buffaloand start partying through the holidays, I might, notcome back." There was some general laughter at thisremark, and one lady present asked Cameron "youare not happy with your job here?" to which he repliedhe did not need the job, "I am beholden to nobody."The lady commented that everyone needs to work.He replied, "I don't" and -"I don't need this job, Icould care less about it, I don't give a damn aboutRounsaville radio." Blackwell commented that everyonehad to work, and whether he liked the job or not,Rounsaville ' was paying him to do the work and "wehope that you will do what is expected of you." Cameronreplied,that he might go' and get a "high-powered job"in New York and not return to Nashville, that he "mighteven go to Cuba," that he did not "owe any allegiancetoRounsaville." Blackwell replied that he might notowe it, but "certainly all or most employees are loyalto their employers." Cameron replied, "Loyal, hell,"and that "MF(meaning Rounsaville) hadexploited disc jockeys all over the country" and "weare going to do something about it." Blackwell comment-ed "this,. is the revolution we are involved in, it isnot peculiar 'to any organization or group, we are reallynow beginning to find our own and make our own.""'Cameron then loudly and' in excited fashion gave hisISThe firstexpression is a disgusting,degrading, and obscene referenceto a person who hasintimate relationswith his own mother, the secondisa similardegrading reference which is unfortunately well knownviews on white ownership of radio-stations,saying "aslong as white owners of Negro radio stations are notstopped,they are still prostitutingblackcommunities,because they take out money and do not put any backin," and that while Rounsaville gave thet public serviceand religion time, and"did their part for the communi-ty," that had to be stopped so that every black radiostation could be No.1in any general market if itwas run properly,"but there is no such thing as blackradio and white radio,there is just radio,and untilthis is stopped'you are still going to have that problen1i,and Rounsaville is guilty of it." Still talking loudlyand with frequent profanity,Cameron said the peopleat that"MF" station did not know what they weredoing,except him and Blackwell's secretary, 'and thatPerkins as program'director did not know what hewas doing.Cameron then began to explain how thestation should be run,when Blackwell interrupted andtold him angrily'and 'loudly,"Look,man, you don'ttell us how to run the radio station."Cameron repeatedhis statement about Blackwell and,Perkins,adding "thatMF Rounsaville has got you in this position, so youdon't know what'isgoing on."He repeated he didnot care about"this SOB job,you or anyone else."At this point,Mrs. Blackwell had brought her baby,who was ill, downstairs and gave her to.her husbandto hold; she asked Cameron to lower his voice becausethe children upstairs were asleep and one,was ill. Hereplied that he had been invited and would 'say whathe wanted,and that she should take the child backupstairs if it was sick.Martin'swife reminded Cameronthat he was a guest in Blackwell's house and was "raisingCain,"asked if he had ono respect for the house. Hereplied addressing Mrs. Blackwell,that he had no respectfor the house,the children,"or you,either,becauseIdo not have any respect for any black woman."He said the same to Mrs. Martin. Martin then intervenedto tell Cameron"you are going too far," and triedto turn the conversation into a joke, but Cameron contin-ued to repeat loudly that "they"did not know whatthey weredoing at WVOL,that he knew more, thathe was young and successful and had"arrived," that"I could do more for this station than anyone"becausehe was "program director at a top station in Buffalo,"and that Blackwell did not understand because he was"not df this generation,you people are out of it, oldpeople." Both Martin and Mrs. Blackwell asked if heknew Blackwell'sage,but Cameron did not answer.Martin also questioned Cameron's lack of ability andexperience,comparing it with his extensive,educationand teaching experience when he was Cameron's ageand also Blackwell's success as an administrator. Whenhe asked Cameron to prove what he claimed,Cameronreplied only with cursing and some repetition of hisclaims about himself,his indifference to his job, andthat"that MF Rounsaville is doing what all white stationowners have done over the years,and I am goingto do something about it, I don'towe him anything."Martin finally suggested to Blackwell,who was stillangry and excited, not to argue with Cameron anybecause too often used in general, though not parlor-type, conversationwhich is the only wording consistent with the thrust of this whole"I In context, Blackwell must have been referring to "our own place,"remark. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDmore, and led him to another part of the house Cameronwas one of the last guests to leave the party "On the afternoon of the 18th, Blackwell discussedCameron's behavior with Perkins, asking Perkins whathe thought about Cameron s future at WVOL Perkinssaid they could not tolerate his attitude any longer,itwas bad for employee morale, and he should beterminated Blackwell expressed the view that Cameron"does not know any better" but that he was maliciouslyand purposely trying to "make a point," "to discreditwhat we are trying to do here," and that he was "com-pletely out of step " Perkins said he had been sayingthat all along, that although he was good on the air,Cameron did not cooperate with the workers, was nottrying to be an effective employee, and "we cannottolerate his insubordination " Blackwell said he wouldcallRespondent's attorney about it, because "they"could not continue to allow him to make insulting state-ments, to discredit the station constantly, and keepthe announcers constantly upsetThe same day, Blackwell talked to an attorney ofRespondent, saying "this is the straw that broke thecamel's back" in relating the conduct of Cameron, thatthe station needed more than just a good announcer,and Cameron was trying to upset the small staff ofabout 22 peopleHe said he would recommend thatCameron be discharged The attorney counseled that,if that was his decision, he should "follow throughwith it," if he were sure about his conduct Blackwellrepeated they could not continue to accept his insubordi-nate and insulting remarks and conduct, or his "overallattitude at the station " Blackwell then made the dis-charge at the conference of December 20 as relatedaboveGeneral Counsel belittles the extent and significanceofCameron's conduct at the party by arguing thatCameron was provoked into his long tirades on varioussubjects throughout the party by a single remark of" The facts as to the party are found from credited testimony ofBlackwellPerkins and Martin as corroborated in part by testimonyofCameron and Hall Testimony of Cameron at variance with thefinding is not credited because his version of the events and talkwas clearly a partial story relating incidents as though they had occurredwithout contextwhich in itself makes them somewhat incredible Inaddition his resort to profanity in testimony when he related his attemptsto get Blackwell to detail on the 20th his insubordinate conduct onthe 18th his admission that he frequently uses profanity in announcersmeetings and otherwise in his daily life and his very animated andexcited attitude on the stand when expounding his views on the blackrevolutionand his animosity toward white ownership of enterprisesemployingblacks like WVOL ashe had done it at the party convincesme that most of his dialogue at the party was very opinionated givenin loud and often heated manner with repeated vulgar and profaneexpressions and that his attitude toward Blackwell Perkins Mrs Blackwell and Mrs Martin was very argumentative and openly disrespectfulallof which detracts from his general and specific credibilityAsidefrom his demeanor his credibility is further weakened by his attemptsto imply by his testimony that Blackwellmighthave been drunk athis own party might have been rather loose in his mode of directinga dance routine but the lack of corroboration for this testimonyeven by Mitchell a coworker for the Union leads me to believethat Cameron was using the age old ploy of a person guilty of reprehensible conduct of trying to divert attention from his own conduct bytrying to focus attention on what he believes to have been the sameor worse conduct by othersBlackwell implying that Cameron's father may havereached a position of affluence and property by "graft "However,this is a weak argument,for while it wasnatural for Cameron to make an indignant and angrydenial of such a remark,whether it came from Hall(as I have found)or Blackwell,ithardly justifies hislater loud tirades interspersed with much profanity onthe black revolution,his general attack on white owner-ship ofWVOLwhich turned into specific personalattacks on Blackwell and Perkins and their operationof the station,aswell as side insulting remarks incontemptuous vein to the wives of Blackwell and Mar-tin '"His remarks about the black revolution wereundoubtedly sincere and Blackwell agreed with him onthis by recognizing the existence and need for the revolu-tion for the general advancement of all Negroes 19 How-ever,Blackwell showed commendable restraint as thehost when he did no more than get a bit excited andsuggest that Cameron(with his limited experience) couldnot tell him and Perkins how to runWVOL,and thenwalked away from the continual tirade,even thoughCameron had been insulting and abusive toward hiswifeNevertheless,the detrimental effect of this openand gross rudeness both to the host employer and hiswife upon the morale of staff members present, aswell as upon Blackwell'sstatus before other guestsstillpresent,was inevitable and could not have beenunnoticed by BlackwellHence,the gross insubordina-tion inherent in Cameron'sconduct stands out, eventhough he did not indulge in violence or the threatthereof to an extent which might have induced Blackwellto ask him to leave As a gentlemanly host,Blackwelland his friend,Martin,were naturally constrained toanswer Cameron's tirades only by polite though firmcounterarguments,but the fact that Blackwell did notthrow him out of the party bodily does not reduceor condone the flagrancy of his conduct, or preventBlackwell as the employer from imposing discipline foritat a later and proper time and place Nor does thedelay of one full day before discharging Cameron indicateany doubt by Blackwell as to the seriousness of hisconduct or the validity of it as the reason for discharge,but rather that Blackwell was not acting in undue orsuspicious haste but only after review with Perkins'"Inmaking his statements on these subjects I find that Cameronwas not drunk but in full possession of his senses as there is nocredible proof that he or Blackwell was drunk Hence I must assumethat he made his insubordinate insulting and rude remarks deliberatelywith full knowledge of their probable effect on both Blackwells bothMartinsHallMitchelland other staff members and other guestswho may have heard themi"Blackwell s patience and attempts to work with Cameron evenafter the advent of the Union also appears from credited testimonyof Blackwell that after being hired Cameron at times became irritatedwhen people complained about his Afro hairdo chin beard and mustacheand his Nehru type jacket Blackwell told him people did not objectto this appearance but reminded him thatwe have an image toproject hereand after that teed to capitalize on hismod clothingand appearance in trying to advancetheWVOLimageby havinglocalnewspapers use his photos and a writeup on him in specialarticlesHe also had Cameron appear often at local charity and community functions withWeakleyThis projection of his personality wasapparently successful except that the newspaper would not print hisphotos ROUNSVILLE OF NASHVILLE, INC.and in his own mind of all of Cameron's past conduct,which included insubordinate conduct and evasion ofstation rules and policy at least since November. Healso properly sought legal advice before acting, sincethe Union's campaign and the representation case werestillpending.Cameron's undenied disparagement ofBlackwell before the announcers 'early in December,followed by his similar ridicule of him and Perkinsat the Christmas party before staff members and commu-nity leaders, as well as his admitted recent ridiculeof fellow announcers on the air, and the inevitableeffect of such conduct on the staff among themselvesand vis-a-vis the Employer, were clearly what bothofficials had in mind when describing Cameron's conductas a "cancer of discontent (or dissent)" among theemployees. In light of these facts, I give no significantweight to Perkins' query about Cameron's support ofthe Unionas a means"of tying management's hands,"because he described this as a possible device wherebyCameron might be trying to operate as he pleased atWVOL without regard to rules, regulations, or stationpolicy.This, of course, was the lack of cooperationand teamwork about which both officials were complain-ing, and I conclude that Perkins was not criticizingCameron's adherence to the Union assuch,but onlystating his suspicion that he was using that otherwiseprotected conduct as a pretext for continuing and justify-ing his insubordination; and Cameron confirmed thisas part of his purpose when he admitted "we are goingto get ours, and this is one way of doing it." Thisclearly referred to his strong view that the presentNegro managementwas "old"and "antiquated" anddid not know how to run the station, implying thatitwas time for younger Negroes to "take over." Inthis context, I cannot view Perkins' remarks as indicatinghis union adherenceas suchas a motive for the laterdischarge, but only as a possible use of the Unionas a tool for ousting the present station management,even taking it bodily out, of white ownership, as partof the "black revolution." I have found no authority,nor does General Counsel of the Union cite any, whichestablishes this use of a labor organization by employeesadhering to it as a concerted, activity protected by theAct.21 On the other hand, it is well settled that unionadherence or membership does not immunize an employ-ee from discipline for insubordination or violation ofemployer orders, rules, or regulations.21 I have consid-ered the testimony of McKissack that near the endof January 1969, after both Cameron and Mitchell wereout ofRespondent's employment, but still engaging inconcerted activities with employees, that Perkins warnedhim not to "get mixed up with" Cameron and Mitchell,or let them influence him, because it was companystrategy to "clean house" and get rid or troublemakerslike Cameron, Mitchell, and Hall; and that if he wantedfull-timework he should "work along with me and211Imake no finding that the Union as such was encouraging ortrying to aid Cameron or other employees who signed cards in anybasic endeavor to take over the business from Respondent21See fn 13, above, alsoFerrell-Hicks Chevrolet, Inc ,142NLRB154, 156, and Lasko MetalProducts, Inc.,148 NLRB 976571Blackwell." Accepting this testimony for the momentas true, it must be noted that Perkins did not mentionthe Union,its organizing campaign or the pending repre-sentation case, even though these facts were long knownto Respondent and employees, but only spoke of Camer-on,Mitchell, and Hall as "troublemakers." In lightof Cameron's insubordinate activity noted above, andMitchell's admitted serverance of employment withRespondent because he was disappointed with Blackwellas general manager and felt he could no longer workwith him,after threatening to have him ousted as generalmanager, as found hereafter, there is a stronger inferencefrom Perkins' remarks that he was referring to Cameron'sinsubordination toward the two officials and Mitchell'sadmitted determination to have Blackwell ousted, whencalling both "troublemakers," than that he referred totheir prior concerted activities on,behalf of the employ-ees.Considering all the pertinent facts and circumstancespro and con, the issue is a close one, but I am constrainedto conclude that Respondent has adduced cogent proofindicating that Cameron was discharged for continualin, subordination in his work, both by defying and evadingorders of management and on two occasions in Decemberopenly defying, ridiculing, and insulting both Perkinsand Blackwell in circumstances well calculated to destroymorale among the employees and hinder the effortsof those officials to weld a harmonious team of stationmanagement and employees in order to improve thelocal"image" of WVOL andenhance its business,all.with the ulterior motive, openly expressed, of firstcausing the ouster of both officials (though they hadbeen brought in at the behest of the Negro staff) andeventually taking over managementofWVOL fromitswhite owners, which proof is adequate to rebutthe proof adduced by General Counsel tending to showthatCameron was discharged for concerted activityand adherence to the Union. I shall therefore grantRespondent'smotion to dismiss the complaint as regardsCameron's discharge and failure of reinstatement, andwill recommend dismissal of the complaint to that extent.D. The Termination of Augustus N. MitchellMitchellwas an old retainer,having worked from1951 to about 1959 as transmitting engineer and assistantchief engineer at Respondent'sLouisville,Kentucky,radio station,and from 1959 to his discharge in the,same capacityofWVOL,under the immediate supervi-sion of Chief EngineerWayneB. Robinson.His experi-ence in the electronic engineering field is unquestioned,as he has long held a first-classFCC licenseas a radioand telephone engineer. At the time of discharge onJanuary 24,1969, he was working the evening shift,from 4:15 p.m.to 12:15 a.m.I have found that Mitchell was a prominent spokesmanfor theWVOL employees'in the negotiation and execu-tion of theApril 30,1969,memorandum agreement,that in October he questioned Blackwell about his adher-ence to that agreement and indicated he was speakingfor the employees just like a union steward would, 572DECISIONSOF NATIONALLABOR RELATIONS BOARDand on October -291 signed a union card. He was notincluded in the unit of employees eligible to vote inthe election.While there,is no proof that, Respondentknew of his union adherence in October, it is clearfrom the above activities that in November Respondentknew he was active in employee concerted activities.This knowledge was confirmed and broadened by evi-dence of his eavesdropping on a company official'conver-sation and his discussion with Vice President Art Selleyon November 8. On that day Mitchell tapped in ona telephone conversation on a private station linebetween Chief Engineer Robinson and Executive VicePresident Ralph Johnson in Atlanta, Georgia. Mitchelloverheard-Robinson tell Johnson that "as far,as I canfind out" tMitchell is the one who brought the Unionin and was apparently one of the ringleaders. Mitchellat once sought out Selley, who was at the station review-ing the, 1969 budget, and told him that some peoplethought he was the ringleader in bringing in the Union,but he was not, that he "just went, along with whatthemen wanted," and he hoped' there would be no"problems.`116 reminded Selley, that in the April negoti-ations he had recommended Selley as temporary stationgeneral' manager. He said he wanted to explain whythe employees felt that they should have union represen-tation, that it was because Blackwell had told themhe had "buried" the'memorandum agreerent, because"ithad been fulfilled," but they thought it had notbeen fulfilled, so they thought thex needed some repre-slentation.Selley replied he did not understand whathe meant by "buried." Mitchell said it was not, ineffect any more. Selley said he had never seen it,so Mitchell got a ,copy and, at Selley's request, pointedout certain provisions which he claimed had not beenfulfilled, but admitted that in most provisions it hadbeen fulfilled or was in process of fulfillment. Selleyreplied that the agreement was not, fulfilled, in, somerespects, and was still in effect including the grievanceclause, and that Blackwell had no authority to "bury"it.He still questioned whether the men should be upsetin feeling it was `-`buried," so Mitchell called in ' EdHall,who also told Selley everyone thought it was,"buried" by Blackwell. Selley insisted the agreementwas still in effect, and said he too hoped there wouldbe no problems,, and that as Mitchell had been, therea long time, the men "look up to you," and Mitchellcould ",do a lot" by letting them know the agreementwas still in effect. In arguing tit'was "buried," Mitchellcomplained "we cannot even,call Atlanta any more."Selley replied "you know better than that," that asan old employee he must have known it had beencompany policy for years to let any employee call MnRounsaville, Johnson, or Selley at Atlanta with theknowledge of the station, manager if he could not settleany dispute finally with the manager, and that Mitchellcould call Atlanta any time and Rounsaville'would listen'to him as an old employee. He also told Mitchell thathe felt actions like calling in the Union or "disturbances"could be avoided if management were aware of theproblems, and Mitchell could always call Atlanta withthe knowledge of the station manager.Selley then said he wanted Mitchell completely sat-isfied in. his own mind that the agreement was not"buried,", so he took Mitchell in to see Blackwell.Selley repeated to Blackwell that Mitchell said he, hadburied the agreement. Mitchell accused him of sayingit.Blackwell admitted he had said he would "bury"itby putting it in his desk drawer, and repeated thereasons he had given the men at the October 14 or21 staff meeting, and insisted that management hadlived up to the agreement., Selley asked Mitchell ifhe was satisfied and suggested they go through theagreement again if he had any question whether Respond-ent had not done, certain things or made a diligenteffort to do so. Mitchell replied, no, he was satisfiedand glad to know, that it was still in effect, that ithad been a ",play, on words the way he said it, andithad me upset." Blackwell told, him the agreementwas "part, of the function of the station, part of ourenvironment, of what we are doing." Mitchell said'hewas satisfied.22'After a regular staff meeting on November 11, Black-.well told Mitchell, Perkins, and Cameron in his officethat he had been trying to get raises for the employees,which had been approved in the 1969 budget whichSelley had just reviewed at the station, but he now,felt that he would be unable to get the raises becausethemen had asked for union representation, and thatthe, men had "hurt,themselves" by so,doing. Blackwellalso toldMitchell aside from the others that he feltthat the announcers' actions regarding a union werenone of Mitchell's business.23, Blackwell spoke a fewdays after the Union's demand for bargaining, but beforethe filing of the representation petition, yet his remarkscontained no further explanation (such as an explanationof existing law, or ,legal advice) why the -employees'choice of the Union would prevent, the raises. Hence,his remarks were well calculated to advise the employeesthatRespondent' would probably withhold the raisesalready approved, because of'their,union activities, andwere thus coercive and violated Section 8(a)(1) of theAct.On December 5, Blackwell and Perkins called a specialmeeting of the announcers to discuss rumors aboutmassdischarges, a sale- of thestation,and a possiblestrike or boycott by employees. Mitchell waspresent.Perkins asked the men where they, heard the rumors,and some of them'named Mitchell. He denied he circulat-ed the rumors, blaming it on the announcers. Perkinstold him in the presence, of, Blackwell that it seemedobvious that most of. the rumors found their way backto him, and that he had no reason to interfere withprograming,that engineeringwas his area of responsibili-ty, and he should stay in that.At this meeting Mitchell told Blackwell that Selleyhad him working at WVOL "to keep an -eye on whatyou are' doing;" and had told him tie could call Selley22The above facts are found from credited testimony,of Mitchell,Selley,Hall, and Blackwell Testimony of any of these witnesses atvariance therewith is not credited21This discussion is found from credited testimony of Mitchell andPerkins, which is not specifically denied by Blackwell ROUNSVILLE OF NASHVILLE, INC.any time he wanted to. Blackwell replied, "Gus, youcan call Art Selley any time you want as long as youletme know," and "as far as Atlanta having you hereto report, you are talking out of the top of your head. "24On or before January 22, 1969, the announcers toldMitchell they would meet with management on thatdate to learn about shift changes, and feared they mightnot like them. Mitchell told them that if they had troubleabout it and could not reach anyagreementwith manage-ment, they should tell him and he would contact theAtlanta office directly to give Respondent a chanceto settle the problem before any trouble ensued. Atthatmeeting, Perkins announced changes of schedules,including the shift of Weakley from a morning to thenight schedule.Weakley at once called Mitchell, sayinghe did not like the change. Mitchell talked to the otherannouncers by telephone, learning that they were dis-turbedmainly about Weakley's schedule change andthe fact that Perkins himself had taken over Weakley'smorningschedule. Mitchell called Union Attorney Bran-stetter and explained, the problem, and was advisedto send a telegram to Atlanta about it.' Mitchell shortlyafter noon senta telegramtoPresidentRounsavillein Atlanta: "Advised by attorney Branstetter emergencyatWVOL. Need your help immediate attentionsuggestArt Selley." After sending it Mitchell called Chief Engi-neerRobinson, told him he thought the trouble at theannouncers' meeting was veryserious,that the unionattorney had advised him to telegraph the home officebecause of the possibility of a strike, so he sent itinhope that some one from that office would cometo Nashville to straighten it out.The Atlanta office contacted Blackwell 'on the 22nd,read the telegram to him, and asked for an immediatereport.When Mitchell came to work, shortly after 4p.m., Blackwell told him in the presence of Perkinshe had heard about the telegram, and that Atlanta wanteda report on it at once. He asked Mitchell if he sentit.Mitchell admitted he did, and recited its wordingat request of Blackwell. Blackwell asked why he hadsent it, and Mitchell replied the situation was suchthat "the home office needed to know about it."'Black-well asked why he felt that way, and Mitchell repliedthat what he had heard about the' announcers'meetingmade him feel there would be a strike shortly, that"things are really blowing up around here," and hehad been told by Selley that if something like thathappened, he should notify the home office, so he hadsent the telegram after talking to the union attorney.Mitchell asked Blackwell to call Rounsaville or SelleyatAtlanta. Blackwell at first refused, then placed thecall but was unable to reach either official.Blackwell then privately asked Perkins what he knewabout a strike. Perkins said he did not know, but hadheard about thetelegram,and could only attribute ittoWeakley's dissatisfaction with his schedule change,as the other announcers seemed satisfied with the otherchanges. Blackwell also questioned Kilcrease about a24This discussion is found from uncontradicted testimony of Perkinsand Blackwell573strike, but he replied he knew nothing about it. Blackwellthen reported to Vice President Johnson in Atlanta aboutWeakley's complaint, and that he had told Mitchellabout it, and "Mitchell had taken it on himself tosend the telegram," but had not discussed it with Black-well, and that Perkins and Kilcrease knew nothing abouta 'strike, and Blackwell knew of no other problemsatWVOL other than the program changes. Johnsontold Blackwell to give Mitchell an oral reprimand fornotifying Atlanta without talking first to Blackwell, thatthiswas the proper procedure. He also directed Black-well to explain to Weakley in presence of Perkins theneed for his change of shift. Blackwell then discussedthe situation with Respondent's attorneys in Washingtonby telephone, and they advised the same procedureas Johnson had outlined.When Mitchell reported for work on the 23rd, Black-well called him in and told him in the presence ofPerkins and Robinson that there would be no answerto his telegram. Mitchell replied that he expected none.Blackwell then told him that this was an official repri-mand, that he had gone beyond his responsibility insending the telegram without going through normal chan-nels, and that he must not do it again, that if he wantedto communicate with the home office, the proper channelwas to contact his immediate superior, Robinson, and'if it was serious enough to take to the home office,Mitchell should bring it to Blackwell, and under, nocircumstances should he send any communication tothe home office without letting Blackwell know aboutitfirst.Mitchell argued that Selley had told him tocontact Atlanta directly if the situation was bad enough.Blackwell replied that Selley told him to do it "inmy presence." Mitchell argued, "I feel something hasto, be done, thisthing isgetting out of hand." Blackwellasked what it was, saying WVOL had a program' director,that he and the announcers were part of Blackwell'sstaff, and that "we made a programming decision,"but that Mitchell'was in engineering, that was his areaof responsibility and the job for which he was beingpaid, and if he wanted to be part of the WVOL teamhe must stay in his area of work, and stay out ofprograming, for programing changes "have nothing todo with you." Mitchell replied in very positive fashion"that is impossible, I. could not stay back in engineeringand out of the announcers affairs, because you cannotrepresent them, you can only representmanagement;Iam their spokesman." Blackwell then repeated thatthiswas an official reprimand, that he did not wantMitchell to communicate with Atlanta without first check-ing with Blackwell, and that "if it should happen again,drastic action will be taken," that "I will have to termi-nate you." Mitchell then angrily said, "You are threaten-ing me,Iwill take no threats of this kind." Blackwellreplied he was not threatening him, but "this is a warn-ing," and asked if Mitchell wanted him to repeat whathe had said. Mitchell said angrily that would not benecessary; and added, "I do not like your procedure:"Blackwell then turned toy Weakley who had comeinto the office during the latter part of the heated discus-sion and told him he had to work the night shift. Weakley '574DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid he would, but did not like it. Mitchell told Weakley,"You did exactly what the attorney said," and thenjumped up, walked to Blackwell's desk, shook his fingerathim and said angrily, "I can tell you one thingbefore your witness, you will not be sitting in thatchair much longer as general manager." Blackwell askedif that was a threat, and Mitchell replied, "No, thatis a warning," repeated the same statement, and walkedOut. 2.1Mitchellwent to the engineering department withRobinson, where they talked about the meeting MitchelltoldRobinson "this is it," and that he was going tospend 2 weeks in St. Louis. Robinson said he wassorry about it, that "this had nothing to do with engineer-ing,we got along fine here." Mitchell asked him ifhe would give him a recommendation if he decidedto- leave, and Robinson replied that since his engineeringabilitywa's not in question, he saw no reason whyhe should not give him one if he wanted it. Mitchellsaid it would be difficult for him to continue workingatWVOL under the circumstances. Robinson then typedand signed a letter reciting Mitchell's experience, sayingthat he had performed his engineering duties well, recom-mending his engineering ability highly, and ending, "Hisdecision to leave our employment is personal and hasnothing to do with engineering." In giving him theletter,Robinson asked Mitchell if he would work thatnight, and Mitchell said he would not embarrass Robin-son, as he, did not have anyone to work the nightshift, so "I will go ahead and work tonight," as a"fair exchange" for the letter. Mitchell went to workand Robinson went home.On the morning of January 24, Mitchell came tothe station and asked Blackwell to call Atlanta aboutthe telegram, saying he wanted to "verify" the telegramto"clear this thing up," and that he "hated to bemade a fool of." Blackwell replied that he did nothave time. Nothing was said by either about, whetherMitchellwould or could work that night. However,when Robinson came in during the early afternoon,Blackwell asked when Mitchell was due to report, andRobinson said, 4:15 p.m. About 4:1'5 and 5:15 p.m.,Blackwell asked him if Mitchell had come in, and Robin-son said he had not, questioning whether or not Mitchellhad quit. Blackwell said the last time, "We 'cannothave this." He had a termination letter prepared, whichnotified Mitchell of his discharge as of 5:30 p.m. thatday, asked him to turn station keys and property overtoRobinson, and remove his FCC license. He gavethe letter to Robinson to hand to Mitchell if he camein.Robinson worked the whole night shift, as Mitchellnever came in. He reported this late in the shift toBlackwell, who told him to leave the termination letter2iThe facts as to the events of January 22 and 23 are found froma composite of, credible and mutually corroborative testimony of Black-well,Perkins, and Robinson, as corroborated in part by testimonyofMitchell andWeakley, plus some documentary proof TestimonyofMitchell and Weakley at variance therewith is not credited, becauseWeakley heard only a small portion of the discharge talk, and Mitchell'sversion of the events reflect only a fragmentary and self-serving versionof the whole course of eventsin the office for Blackwell to mail out. Blackwell sentitout by registered mail early on January 25.Late in the afternoon of the 25th, Mitchell cameto the station, turned over his keys to Robinson, andgathered up his, license and personal belongings. Intalking to Robinson, he said, he could no longer workfor a man like Blackwell, who had been a big disappoint-ment to Mitchellas generalmanager, because whenhe first came to WVOL Mitchell had high hopes thathe was the man for the job, but he had proven hewas not. Robinson replied that he was sorry the situationhad ended as it did. He did not mention the terminationletteror show a copy to Mitchell. Mitchell receivedthe original in the mail on Monday, January 27.21,It is clear from the record that ever since April1968,Mitchell had openly supported the announcersin. their disputes with Respondent, he reiterated thissupport to Selley on November 8, and in his heatedquarrelwith Blackwell on January 23 made it clearthat he would continue to support and act for themin their concerted and union activities, contrary to Black-well's views and directions. It is also clear that histelegram of January 22 to Respondent was an instanceof legitimate and protected concerted activity on theirbehalf, as it was sent with their knowledge and consentand after advice from the Union, and that the officeconfrontation of the 23rd arose directly from that protect-ed activity.General Counsel argues that Respondentin effect discharged Mitchell on January ,24 for allegedinsubordination consisting of his insistence upon speak-ing and acting for the employees without prior clearancewith Blackwell, contrary to the.latter's orders, and thatsuch conduct was not insubordination because Mitchell'sindignant refusal to cease the concerted activities wasprovoked by Blackwell's improper reprimand for takingsuch action. The trouble with this contention is thatitdeals only with Respondent's alternative defense ofdischarge for cause, and completely ignores the finaloutcome of the confrontation of the 23rd and Mitchell'ssignificant actions thereafter.First of all, Blackwell did not treat Mitchell's outburston the 23rd about his concerted activity as insubordina-tionwarranting discharge, for when' he indicated hewanted Mitchell to stay at hisengineeringwork andaway from the announcers' problems,,Ihe explained hisreason for the demand, i.e., the divergent work ofthe programing people and the engineering department;and when Mitchell vigorously' dissented and gave hisreasons for continuing to represent the announcers,Blackwell did not further question his position, butrepeated the reprimand, as ordered by Respondent, forthe limited reason that he went to top managementdirectly, without first appealing to his immediate superi-ors and then appealing to Atlanta only, with the knowl-edge of Blackwell.. Credited testimony of Selley plusthe grievance clause in the April 30 agreement makes21'The events of the 23rd and following dates are found from creditedand mutually corroborative testimony of Blackwell, Robinson, Perkins,and documentary proof, as corroborated by admissions of Mitchell,whose testimony in conflict therewith is not credited ROUNSVILLE OF NASHVILLE, INC.itclear that the procedure which Mitchell had ignoredhad been company policy for over 20 years and hadbeen incorporated in the memorandum agreement withthe consent of the announcers and Mitchell. I cannotagree with Mitchell or General Counsel that Respondentthrough Blackwell had openly dispensed with'this proce-dure after he becamegeneral manager, in view of Selley'sexplanation and assurances to Mitchell on November8 found above, Blackwell's attempts twice to contactAtlanta at the request of Mitchell, and his announcementtoMitchell that the reprimand was for going over hishead about a grievance, in violation of that policy.Further, Blackwell's warning at that time that a repetitionof the offense would bring discharge was clear noticetoMitchell that he was only being reprimanded, notfired, at that time. I must also find that Mitchell wasof the same opinion when he left that interview, forhis ensuing remarks to Robinson indicated that he wasready to quit immediately because of dissatisfactionwith Blackwell's views and procedure but was willingtowork only that night to help out Robinson, withwhom he had no differences. I find that Robinson hadthe same impression, when he agreed to give Mitchellthe letter of recommendation in which he made it plainthat Mitchell was making the decision to quit Respondentfor personal reasons; Mitchell did not object to thewording of the recommendation. Further, his requesttoBlackwell the' next morning to contact Atlanta isconsistent only with the conclusion that he felt he wasstillan employee, for his request to have Blackwellmake the call conforms'to the longstanding companypolicy on grievances and its expression in the Aprilagreement;27Mitchell was intelligent enough to knowthat he would not have been required to ask Blackwell'spermission to contact Atlanta, or to have him makethe call, if Mitchell were no longer an employee. Again,Blackwell still considered him an employee on the }24thwhen he inquired at least threetimesof Robinson abouthis reporting time and whether he came to work, 'andonly decided to discharge him and prepared the dischargeletter after learning he had not reported for work atall.Finally, since Mitchell did not receive the dischargeletter until January 27, and, there is no proof that hisstatus or nonstatus as an employee was discussed withBlackwell on the 24th or any time later, his voluntaryappearance at the station on the 25th to clear out hispersonal effects, with the remark to Robinson that hecould no longer work for Blackwell because he hadnotmeasured up to Mitchell's hopes, confirms thathe was carrying out, the last acts of a voluntary quitfor that reason. These facts and circumstances affortcogent proof of a voluntary termination of employment" In making this finding, I place no reliance upon an alleged oralagreement between Rounsaville and Mitchell at an "open house:' atWVOL10 years before,when Rounsaville is alleged to have toldMitchell that if he remained loyal to Rounsaville,Rounsaville couldbe loyal to him, and Mitchell could call Rounsaville anytime he hadtroubleThiswas patently not a formal agreement by Rounsaville,but only an assurance made in casual conversation that his door wasopen to any employee with troubles, and is not inconsistent with thepolicy of taking problems to top management only through normalchannels in the management structure'575on or before the start of his shift on January 24 whichisadequate to rebut the contention of a discharge fordiscriminatory reasons on or after that date.2X I thereforeconclude that General Counsel has failed to sustainthe requisite burden of proving from all the pertinentevidence that Respondent discharged Mitchell on January24 because of his protected activities.In view of this conclusion, I find it unnecessary toconsider or determine the alternate issue as to the reasonfor and validity of the termination letter of January24, except to note that its immediate motivation wasapparentlyMitchell's failure to report for work thatday without any prior notice to Robinson or Blackwell.This was in effect an unexplained absence without leave,which was a serious matter in the engineering departmentconsisting only of Robinson and Mitchell. In such circum-stances it is mere speculation to say that a terminationstated ,as effective at 5:30 p.m. on the 24th, uselessthough it may have been in view of Mitchell's unan-nounced failure to report and removal of his effectsbefore he got the letter, was based on ,a purported"insubordination" on January 23, particularly whereMitchellwas allowed to work the night of the 23rd,and Blackwell clearly expected him to work on the24th.On all the pertinent facts and circumstances and forthe reasons stated above, I grant Respondent's motionto dismiss the complaint as to Mitchell's discharge andfailure of reinstatement, and shall recommend that thecomplaint be dismissed to that extent.E.The Change of Schedule of WeakleyThomasD. Weakleywas hired by the white managersofWVOLsometime prior to April 1968, as a part-time newscaster,but was made a full-time announcerby Blackwell in August 1968, at a salary of $90 perweek,with Program Director Perkins as his immediatesupervisor.29In the latter status, he was on the airin the midday shift,from 11 a.m. to 3 p.m. daily,although he reported at 8 a.m.to do production workon tapes for commercials and other spot announcementsuntil 10 a.m.Weakley engaged in the strike of announcers earlyin 1968 which resulted in the execution of the agreementof April 30,and signed a union authorization card onOctober 29,1968, but there is no credible proof, thatRespondent knew directly or indirectly of the latteract.After Blackwell and Perkins became general managerand program director in July and September 1968, respec-tively, theybegan to review and evaluate station pro-Z"General Counsel does not contend that Blackwell's remarks toMitchell amounted to a constructive discharge on the 23rd or 24th21Blackwell did this at the suggestion of the white program directorwho preceded Perkins and who had recommended that Weakley mighthave greater potential as an announcer if he gave up his other joband worked full time at WVOL Blackwell suggested this to Weakleywhen hiring him full time, saying he now had a chance to developand make a place for himself in radioWeakley gave up the otherjob 576DECISIONSOF NATIONALLABOR RELATIONS BOARDgrams and the work of each announcer in efforts toimprove their performance and the"image" of WVOLon the air so as to increase its popularity and broadenitsaudience with the goal of making it No. I in theNashville area. Blackwell directed Perkins to tightenup on the "program sound."From the outset bothnoticedthatWeakleywas not effective on the air, inthat he spokeveryrapidly and indistinctly when readingnews, witha thin and wheezing voice, so that it washard tounderstand his broadcasts.His commercial tapessounded amateurish.In Septemberand October,Perkinsaudited him on the air and listened to some of histapes, and told Blackwell be doubted if he could everbecome a good announcer. However,bothofficials talkedto him about it,mentioning his problems in makingtapes and speaking clearly on the air, suggesting thathe make practice tapes and play them back to himself,in order to learn his weaknesses and correct them andthat he practice announcing by reading aloud to himself.Perkins gave him pointers on enunciation,diction, andbreath control,and often assisted him in making tapesand playing them back to note weaknesses in theseareas and suggest corrections.In one of these sessions,Perkins noticed that he wheezed,and expressed theview that his trouble might be physical,asking himifhe had adenoids, because he appeared to have somethroat obstruction which made his tones nasal and pre-vented him from projecting a good sound on the air.Weakley admittedhe had adenoids but that he hadnot talked to a doctor about it.On another occasion,either in an announcers'meeting or privately,Blackwellmentioned the possibility of adenoids and suggestedan operation might help his condition,butWeakleyindignantly rejected the suggestion.Blackwell told himthat if he wanted to stay in radio,he would haveto practice and train himself,and also have his physicaltrouble corrected.In this period,Cameron also noticedhis speaking difficulty and,when he could not understandhim on the air, would tell him to"open your mouth,get all that mush out of your mouth." When EdwardHall, Sr.,was made news director in late 1968, Blackwellshifted him to anearlymorning shift as announcerwhichoverlapped Weakley's schedule, so that Hall could'read the news in placeof Weakley.Due to his inabilityto make good tapes,Weakleywas able to make accepta-ble commercials for only one theatre advertiser duringthe first 4 months of his morning schedule, and spentmost of his production time making only practice tapes.Weakley'sperformance did not improve,so on Octo-ber 22Perkins called him in and told him he had 30daysinwhich to find another job, because he couldnot keep up with the demands of hisjob at WVOL,and that Perkins and Blackwell would help him finda job where he might make more money.Blackwellalso said thatifWeakleystill liked radio, he coulduse theWVOLfacilitieson weekends to practiceannouncing,and when he felt that he could handlethe job properly he could reapplyatWVOLand theywouldconsider him for a job. Weakley signed up withthe Union on October 29, and solicited other announcersand Mitchell to do the same.Beforehand he had toldthe other announcers of his notice, and on October28 or 29 Cameron interceded for Weakley by askingBlackwell to rescind that notice, saying it was unfairbecause his termination would occur just before Christ-mas and would be hard on him and his wife and twochildren.Blackwell replied that he did not see howhe could keep Weakley much longer because he couldnot handle newscasts properly. Cameron admitted Weak-ley's performance on the air was not mature, but arguedthat he should be given a chance to improve, and thatCameron would work with him to help him improve.At a regular staffmeeting onNovember 11, Blackwellmentioned the recent demand of the Union, and saidhe felt the employees would hurt themselves by seekingunion membership. At the announcers' meeting followingit, inwhich Blackwell asked why they wanted union'representation, he also asked if, they knew what theywere doing in joining the Union, and stated his feelingthat some announcers would not meet union qualifica-tions for their jobs, and that Weakley would be the"first to go"; he told Weakley directly that he wasthe weakest announcer at WVOL, that he did not seemto improve, that he could not broadcast news or "cutcommercials," and Blackwell did not know what hecould do with him, which was unfortunate becausehe knew Weakley liked radio, but that the professionwas more demanding than ever before; he also expressedthe opinion that Weakley could not get a job in radioanywhere else, and was lucky to be with WVOL. Theannouncers argued for retention of Weakley to givehim another chance, citing the same hardship reasonsand making the same offers of assistance that Cameronhad put forth. Blackwell said that it was against hisbetter judgment to retain him, but their offer was thetype of team spirit and cooperation that WVOL needed,so he would let Weakley remain until January 1, afterwhich he would reevaluate his performance to decideif he should be retained.In November and December, both supervisors contin-ued to watch Weakley's performance, hoping he wouldimprove with help from the other announcers. Perkinscontinued to give him pointers about enunciation, diction,and breath control, and, Cameron also make specificsuggestions.On occasion Blackwell himself suggestedthatWeakley read aloud and make tapes in the studiofor practice. Blackwell also tried to help him in anotherway: After he was given a full-time job, Weakley hadasked Perkins for a raise, but Blackwell had refusediton the ground that his performance did not meritit.After Blackwell rescinded his 30-day terminationnotice on the promise of the announcers to help him,he also thought a raise might give Weakley added incen-tive to improve his work. Perkins did not agree withthis, but shortly before December 1 Blackwell told Weak-ley that he was getting a $10 raise which would bein his next pay emvelope which came December 1.This put Weakley's pay at $100 a week, the sameas all other announcers.When telling him about it,Blackwell said it was an "incentive raise, it is up toyou to do a good job, and now you can really getwith it." In view of these circumstances of the wage ROUNSVILLE OF NASHVILLE, INC.raise, I find no substantial proof of coercive purposeor effect in this action; or that Respondent violatedthe Act thereby, and I hereby grant Respondent's motionto dismiss paragraph 12 of the complaint relating thereto,and will recommend that the complaint be dismissedto that extent. Nor do I find any violation of the ActinBlackwell's vague opinion to, the announcers onNovember 11 that the employees would hurt themselvesby seeking union membership, and that Weakley mightlose his job for failure to meet union standards, forin the context of Blackwell's explanation of Weakley'sdeficiencies, which were known to all the announcers,`his remarks were clearly legitimate expressions of opin-ion about possible consequences of advent of the Unionin the station..-'Management noticed some improvement in Weakley'sperformance on the air' in December, but his dictionwas still poor so that he was hard to understand whenreading the news. -His production -work on tapes didnot improve, however, which created-a serious problembecause in the weeks before Christmas there wasincreased production and use of commercial tapes, andWeakley's inability to make them put an unusual loadof that work on other announcers. 'Shortly after. January 1, 1969, Blackwell and Perkinsmade a routine evaluation of the performance of eachannouncer, and then called Weakley in,for,an interview,advising him of the continuance. of his weaknesses.When Weakley complained that he was given no chance,to make commercials, Blackwell explained that business-men paid for commercial tapes, and the announcer whomade them was in effect their.salesman onthe air,but thatWeakley had, not improved enough throughpractice tomake good commercials which could beunderstood:In, arguingabout this,Weakley wheezedwhen talking, and Perkins.,commented that it must, beadenoid trouble. Blackwell agreed that he might havesuch trouble, and asked if he had seen a doctor, thatan operation might help him. Weakley got angry, saidhe had not'seena doctor, he 'would not spend moneyfor an operation, and that he could do commercialsjust as well as anyone.'After auditing. Weakley's tapes and broadcasts forthe next 2 weeks, both officials decided about January,16 that they would have to move Weakley from themorning to a nightschedule, that Perkins would takehis -place on the morning shift to.'handle most of theproduction load beforehand and then make the, news-casts, and that McKissack, a part-time newscaster, wouldwork the night shift with .Weakley to handle the news,whileWeakley played records; this shift would' stillenableWeakley to gain experience and develop hisown performance, while,, placing',him in,a time slotwith a-smaller audience where his lack of ability wouldnot be as noticeable or affect WVOL as much commer=cially.When notified of, the change on January 21 or22,Weakley -protested privately.,to Perkins, who appar-ently suggested 'he might go on, a 6 a.m. to 10 a.m.shift,where a younger than was preferable, and whichwould permit Weakley to continue"his "record hops."Weakley'indicated that would be agreeable to him. At577a special meeting on ,January 22,, Perkins announcedshift changes, including that ofWeakley,, to all theannouncers, the changes to be effective February 3,1969.Weakley protested his change, arguing that athis present pay and his "rating" where he was "tiedforNo. 3," he did, not see why, he should go backto the night shift. Perkins then took him to see Blackwell,where Weakley made the same protest. Blackwell repliedthat he could not put him on in daytime, because heneeded a man on that -shift who could "really cut themustard," meaning make good commercials and readthe news clearly,. and that was a full-time job for a"top" man. He then asked Weakley if he would "workwith us." Weakley said he would but complained thata return to a night job was going backwards, not ahead.Blackwell said the change was unfortunate but necessaryfor the best interests of the station and the community,and that Weakley was being placed where WVOL couldbest use him and still get back its investment in him.Weakley `asked how he could handle his night record"hops," while working at night .31' Blackwell replied thathe knew Weakley needed the extra, money, and hewanted him to handle the "hops," and suggested thatwhen he wanted time off for that,-he should tell Perkins,who would have one Rick Murray, a part-time "combo"man, take his place, as he did for other announcers,but that Respondent could not pay Weakley for thattime off, only the man actually on duty. Blackwellsaid this was the way it would have to be, and askedWeakley if he understood clearly that he would havetowork nights, and would "work with us." Weakleysaid he would, but did not like it.Following thismeeting,Perkins asked Weakley pri-vately if he wasgoing'to_ "strike."Weakley said hewas not, but could not prevent Mitchell from doinganything he wanted to do. -Perkins asked Weskley togo back and try to talk to Mitchell. Weakley shortlyasked Mitchell privately if the employees would strike,and Mitchell replied that they would not, but "we aregoing to try to get Blackwell out as general manager."Weakley has continued to workthe night shift as a disc jockey only, with McKissackdoing the .newscasts; he has done no commercial tapes,with the exception of one which he did withoutassign-ment to it by Respondent, in order to help out anotherdisc jockey.31.3'!While working days, Weakley had developed an additional sourceof iicome from acting' as master of, ceremonies at "record hops"on weekends and at night",The above facts are found from credited and mutually corroborativetestimony of Blackwell and Perkins, and documentary evidence, assupported in part by admissions of Cameron and Weakley TestimonyofWeakley at variance' therewith is not credited, because on mostvital points it is clear that Weakley told only a fragmented and disconnect-ed story, his recollection of important dates wasvague,he contradictedhimself on the gist of certain conversations with Perkins and Blackwell,and his -demeanor and voice output on the stand, as well as my ownaudition of certain commercial tapes which he'admitted were his produc-tion, convinces me that he had'noticeable difficulty in ordinary speech,aswell, as a thin, rather high voice, which was noticeably lackingin, the- carrying power inherent in a normal masculine voice whichprojects sounds in the middle-range and bass voice registers 578DECISIONSOF NATIONALLABOR RELATIONS BOARDI find that Respondent further violated Section8(a)(1)of the Act by Perkins' query of Weakley on January22 about whether he would strike, following his patentdissatisfactionwith the decision to put him on nightshift, because this query was in the pattern of similarcoercive inquiries by Perkins found herein.During the week of January 20, Weakly attendeda private meeting at Cameron's home with McKissackand Mitchell to discuss the progress of the union cam-paign,contract demands, and the discharge of Cameron.There is no proof that Respondent had direct knowledgeof thismeeting.but shortly after it Perkins heard fromannouncer Kilcrease about this and other secret meetingsatCameron's house, at which the four were reportedto be working together in a conspiracy to get rid ofhim and Blackwell. Perkins had several discussions aboutthiswithMcKissack which will be considered in myanalysis of McKissack's work-hour reduction. As a resultof these rumors and discussions, on February 3 Weakleyand McKissack were summoned to a conference withPerkins and Blackwell, in which Perkins told both he"wanted to clear the air with Blackwell, find out ifwe were going to get down to business and do a job,and have a topnotch station or not." Perkins said hehad heard both had been at Cameron's house plottinga conspiracy against him and Blackwell, and askedMcKissack what he had talked to Cameron about outsidethe station on a previous occasion. Both men deniedany conspiracy, and McKissack explained he had talkedto Cameron near the station about a record hop. Weakleysaid he did not know what the officials were talkingabout, but that he was "going to do my thing, andsock it to them on night time." At Perkins' request,McKissack gave Blackwell the same explanations aboutprior talkswith Cameron and Weakley that he hadmade to Perkins on February 1, as found hereafter.After some discussion with McKissack about full-timework, which will be analyzed hereafter, Blackwell talkedto Weakley about his "bitter" attitude toward Blackwell.Weakley said he did not dislike Blackwell but resentedthe way Blackwell had ordered him to work at night,indicating he thought he had been ordered to workat night "or else." Blackwell asked if Weakley wouldtry to do commercials, and Weakley said he would.Blackwell said some commercials had been assignedto him, and "I want you to work on them. "32 It isclear from testimony of Cameron, McKissack, andWeakley that in January the three and Mitchell hadseveral private discussions at Cameron's house aboutthe Union, its campaign, contract demands, the discharg-es of Cameron and Mitchell, and filing of proceedingswith the Board, and Weakley also had several talkswith Cameron outside the station, but Weakley andMcKissack denied themeetingactivitieswhen ques-tioned by Perkins. I conclude that Perkins' interrogationson these subjects constituted coercive queries abouttheir concerted activities, and that Perkins' prefatorystatement of getting information about these meetings32This conference is found from credited and mutually corroborativetestimony ofPerkins,Blackwell,Weakley, and McKissackcreated the impression that Respondent was maintainingsome sort of surveillance of employees' concerted orunion activities, and that both the queries and remarkswere coercive and violated Section 8(a)(1) of the Act,like Perkins' similar inquiries of each man previously.General Counsel projects a picture of discriminationagainstWeakley from (1) the written confirmation ofthe 30-day oral termination, which was issued the dayafter Blackwell got the Union's demand, (2) the with-drawal of the notice only after a united protest bythe announcers on Weakley's behalf coupled with anunexpected wage raise shortly after, which he callsin combination a "sugar" approach, and (3) a subtleattempt to get rid of Weakley by a series of discussionswith and announcements about him resulting in the"backward" change of shift, all designed to make himquit,which Respondent settled on rather than a brazenand outright discharge while the union campaign andBoard representations proceedings were pending andWeakley was improving in his night job, but whichleft the way open for a later discharge. This last circum-stance is no more than outright speculation, in lightof the salient fact that Weakley did not quit but isstillemployed at the night-time job, where he is stilldoing only limited work as a disc jockey (though paidthe same as other announcers), which is consistent withthe fact that he is still plagued with an apparent vocaldefect, and the lack of substantial proof that his recentperformance has improved on the air. The November8 confirmation of the oral termination notice is of nosignificance, because before it was actually sent Weakleyand the announcer group reacted promptly to the earlieroral notice, and Blackwell responded favorable to theannouncers' promises to help Weakley by giving hima second chance, both to help him and in recognitionof the announcers' team spirit. Such lenient treatmentof a known participant in past concerted activities mili-tates against any inference of discrimination. Nor canI view such interest in the future of Weakley and WVOLas a reluctant or resentful retreat before the announcers'concerted action in favor of later and more drasticaction, because although he came to WVOL as a rawrecruit with no prior radio experience (as he admitted)and he has had continual difficulty in training himselftomeet the exacting requirements of a good radioannouncer, Respondent has still continued to bear withhis infirmities, including the physical one which he refus-es to try to correct or eliminate, by working with himconstantly. In face of these circumstances, the factorsreliedon by General Counsel raise no more than asuspicion that Respondent has been acting pursuantto a dark and devious plan to get rid of him at somefuture but more propitious time.General Counsel's reliance on the alleged Hooperrating of December 1968, as evidence of Weakley'sexcellent performance, is misplaced. That rating listedhim as tied for No. 3 rating with two other stations(out of 13 checked) for his midday shift. While Hooperratings have a business significance for radio stationsbecause advertisers rely on them in requesting a specific ROUNSVILLE OF NASHVILLE, INC.time of day or announcer for presentation of their radiocommercials, and Blackwell admits he did not considerthis rating or the January issue before shifting Weakley,itsvalue in appraising the shift becomes insignificantin light of Selley's credible testimony that: the monthlyHooper rating is a special one of slight significanceor value as compared to the PULSE survey on whichRespondent usually relies, because the usual Hoopersurvey is based on a 2-month sampling of the reactionof listening audiences, a more reliable time-spread, andthe full Hooper rating for the period including the shiftchanges did not come out until March 1969. Further,theHooper rating is based on telephone interviews,which do not disclose whether the person or familyinterviewed is Negro or white, so that its ratings arenot adjusted for the proportion of Negro or white personsinterviewed. Thus, it is of much less value to WVOLinappraising its announcers' reception in the Negrocommunity than the PULSE surveys which are basedon personal interviews in the home and take into accountwhether the family is Negro or white, reactions byage groups and by women and children separately. ThePULSE survey for a monthly period between November13 and December 13, 1968, indicates that WVOL haditsgreatest penetration in the home in the 6 a.m. to10 a.m. period, about 40 percent more than in themidday period; and it was first of 13 local stationslisted in number of males listening to it in the earlymorning period, but did not reach as many adults inthemidday period. The record also shows that whenWeakley worked the midday period, Reverend Morgan,an experienced announcer who was also a minister andformer gospel singer with a very good radio voice anddiction,was on the air in the hour before Weakley,so that his output probably aided Weakley's rating.In addition, even under the limited Hooper rating citedby Weakley, both Kilcrease and Cameron had betterratings for their evening and night periods than Weakleyfor his, and Respondent's testimony makes it clear thatboth men had experience and also far better "soundprojection" on the air. These facts clearly indicate thatWeakley's apparent high rating in the midday periodisquestionable in itself and, if accurate, was in somemeasure due to factors besides his own performance.Nor can I see substantial indication of discriminationinRespondent's failure to get rid of Weakley whenitearly discovered his vocal problem, or in its relianceon that inadequacy when it changed his shift. Rather,the facts that Perkins knew about it as early as September1968, that both officials at various times suggested resorttomedical help for its correction or elimination, andBlackwell still kept him at work even after he refusedto do anything about it, portray more of a sincereand sympathetic desire to keep him on and continueto help him, with the aid of other announcers, to trainhimself and overcome the physical defect, particularlywhere he apparently wanted toremain inradio, thana desire to get rid of him. They show that both officialsrecognized his determination to succeed in radio, andby retaining and working with him decided to gamblethat his determination might help him overcome his579inadequacies.33 In all this action, the outstanding pictureis that of two older Negro supervisors trying their bestto help along a younger member of their own racewith Respondent's approval, a broad circumstance whichfar outweighs the technical and speculative argumentsof the General Counsel.On all the pertinent facts and circumstances I concludethat,while certain remarks and coercive conduct byRespondent found elsewhere herein indicate its unionanimus and tend to make the issue as to Weakleya close one, Respondent has adduced cogent proof indi-cating that its treatment of Weakley was based solelyon economic motives and a sincere desire to help himimprove his own position despite his infirmities, whichisadequate to rebut the proof adduced by GeneralCounsel which at most points toward discrimination,and that General Counsel has failed to sustain the ulti-mate burden of substantial proof on the entire recordthatWeakley's change of shift had a discriminatorymotivation.Ihence grant Respondent's motion to dismiss thecomplaint insofar as it charges discrimination againstWeakley, and will recommend that the complaint bedismissed to that extent.F.The Alleged Reduction of Hours of McKissackPaul McKissack was hiredatWVOL onAugust 28,1968, as a part-time newsman to assist announcer Hallon the afternoon shift,working a minimum of 18 hoursa week.Blackwell picked him from five applicants foron-the-job training in the news department because hehad agood resonant voice, as part of Blackwell's effortsto build thatdepartment into a paying proposition. Hisfirst duties were to drive the station automobile, knownas the"new cruiser," around the Nashville area between3 and 6 p.m. to cover traffic accidents and other cityincidents, 6 days a week.He signed a union authorizationcard on October29, 1968,was subjected to coerciveinterrogation by Perkins about his union sentiments onDecember 2, and indicated his prounion sentiments toBlackwell on December 7, as found above.He alsodiscussed the Union privatelywith Weakleyand Camer-on (after the latter's discharge)outside the station severaltimes, and attended meetings at Cameron's home asfound elsewhere.After hisinitial assignment,Blackwell shifted McKis-sack around as announcer and news gatherer betweenthe morning,afternnon, and evening shifts, as needed,while he was making program changes in his effortto improve the station"image"; during the changesMcKissack worked irregular hours,between 18 to 30per week,inNovember and December,with only one43-hour week which included overtime.Blackwell alsoencouraged him to take courses in journalism to educatehimself for a full-time newsjob.About the end of33Aside from his physical problems, Weakley admitted that his prioremployment had been as salesman and stock clerk in stores in twoother cities in Tennessee, but his only radio experience had beenlimited to a 4- to 5-month stint giving 5-minute weather reports froma radio station in Indiana 580DECISIONSOF NATIONALLABOR RELATIONS BOARDDecember,McKissack asked Blackwell for full-timework, and the latter indicated the news departmentcould not afford it, because it was not paying for itselfyet, but suggested McKissack might try to find a payingsponsor for the regular newscasts, and offered McKis-sack a job in the sales department for this purpose,so he could earn more money than as a newscaster.McKissack turned down the offer.In January 1969, McKissack's work hours continuedto very between about 24 and 30 per week. On January28, in a private talk with McKissack, Perkins mentionedrumors that McKissack had been meeting with Cameron,Mitchell, andWeakley at Cameron's home, and thatthe four were plotting a conspiracy to get rid of Perkinsand Blackwell. Perkins told him that "at this pointin the game," as a younger staff member learning thework, he "should not get mixed up in anyone else'sproblems that have been created before you came here,"but that he should "look out for yourself" and continueto improve his newscasting. McKissack asked what thismeant, and Perkins replied. "Don't let yourself getmixed up with Mitchell and Cameron, don't let theminfluence you, I would hate to see you lose your joband be out of radio." McKissack said he would notlet anyone influence him. Perkins also said he and Black-well had been talking about putting McKissack on asfull-time employee with full benefits, on the night sched-ule, from 7 p.m. to midnight, at $100 per week, 5nights a week, and that if he got "this deal" for McKis-sack the latter would have to "work along with meand Blackwell." Perkins said he would check on thisfurther and let McKissack know, but "I think the dreamhas come true."On January 31, Perkins approached McKissack whileatwork and told him again to be careful, not to lethimself getcaught in anyone else's problems, and notwork in "this conspiracy thing." He repeated that ifhe gave McKissack full-time work he would have to"work along with me and Blackwell," adding, "I thinkI can put a lot of faith in you, do not let me down."When'McKissack came to work on February 1, heasked Perkins what he meant by the "conspiracy thing,"indicating he knew Blackwell had 'seen him talking toCameron and was worried about it. Perkins repliedthat someone had told him and Blackwell about a conspir-acy of McKissack and the other three men to get ridof them. McKissack denied he was in any conspiracy,as he would not want Blackwell's job with its responsibil-ities.Perkins also said someone had told him that McKis-sack had beenseen talkinga lot in private with Weakley,that both officials had been told that McKissack hadcalled Cameron outside the station for a talk on the31st, and that they had discussed the "conspiracy."McKissack admitted the talk with Cameron outside thestation, but said he did not see how anyone couldhave known what they talked about. Perkins told McKis-sack the reason he had not been put on full-time workbeginningFebruary 3 was because of these rumors ofhis conduct.McKissack said he did not `think it wasanyone's business whether he talked to Weakley orCameron about anything, but "if it was keeping mefrom being a full-time employee, I will tell, you whatIsaid to both of them," and he related a talk withWeakley about doing a record "hop" for, youngstersin the neighborhood where McKissack lived, and thathe talked, to Cameron about borrowingan amplifierfrom him.34 Perkins asked McKissack to meet withhim and Blackwell on February 3 after thestaff meeting,to"get this thing straightened out," as he felt thatifBlackwellwas satisfied that McKissack was notinvolved with Weakley and the other two men in the"conspiracy," McKissack could workfull time.McKis-sack said he would be there.Ihave found above some of the detailed discussionof both officials with Weakley and McKissack on' Febru-ary 3, which had coercive connotations. After repeatingthe explanations of his conduct that he had made toPerkins, and denying any part in a conspiracy, McKis-sack told both supervisors that "all that stuff is' waterunder the bridge," and all he wanted to find out waswhether he would workfull time andwhat hours; healso asked Blackwell if it would help if he sold someair time for the newscasts. Perkins said he had toldhim they hopedto put him on at night,but addedhe did not know whether it would be in a week orso.Blackwell said he -did not know when he coulddo it, it might be in a week or a month, but he couldnot afford to do it then because the news departmentwas not "paying off," but he urged that McKissackshould "just hang on in there." McKissack got upset,saying Perkins had promised him full-time employment.When McKissack reported for work on February10,Perkins told him Blackwell had told Perkins toput him on full time,' with all benefits of a' full-timeemployee, saying it would be 5 nights a week, from7 p.m. to midnight, at $100 per week; and that hewould work every night except Wednesday, so he' couldcontinuenightschool classes that night, and wouldwork Saturday night to'make up for Wednesday. Perkinssaid he would show him how to fill out the timesheetand would arrange toget acard for him showing hisinsurance benefits. He worked the above schedule thatweek. On Friday, February 14, Perkins told McKissackthat he did not have to work Saturday nights, if hedid not want to, as his schoolwork was a form oftraining for his job. McKissack said he would workSaturdaynightsuntil he finished school 4 weeks hence.Perkins then told him to come tosee himwith announcersHall and Babb after the staff meeting on Monday, the17th, to discuss a proposition about using ABC networknews.On February 17, after thestaff meeting,McKissackmet with Blackwell, Perkins, Babb, and Hall in Perkins'office,where the latter discussed the possibility of acontract with the ABC Contemporary News Service.Perkins said the Atlanta office did not think ,the newscast-erswere doing a professional job, as they were not3'McKissack was not telling the truth about his talk with Cameron,for he admits that on the 31st he called Cameron outside the stationaway from a discussion with two other employees in the lobby, andthe two talked outside about the Union, its contract demands, andthe probability of early negotiations ROUNSVILLE OF NASHVILLE, INC.connecting local experiences with national events, andthus not approaching the standards of a professionalnetwork. Blackwell stressed the importance of gooddiction to bring up their standards to that of ABC.In this discussion, Perkins played back a tape recordingof an "air check" on Hall's newscasts, and also referredto letters about it from the Atlanta office and the ABCnetwork, saying that this newscast was most unprofes-sional.Perkins then gave McKissack a time scheduleof 28 hours a week, saying, "We are right back atthe same old thing." McKissack replied he did notknow what he meant, that he thought he was on fulltime. Perkins replied that Blackwell had told him thiswas "what we will have to do." McKissack indicatedhe was not satisfied. Blackwell had left the meetingbefore this part of the talk, so McKissack talked privatelywithHall about it, and at his suggestion they bothsought out Blackwell and asked him to talk to themand PerkinsMcKissack told both officials of the shiftsetup stated by Perkins. Blackwell said it was not possi-ble for him to be a full-time employee then, as thenews department was not paying off. McKissack askedBlackwell what revenue it was getting from handlingcontemporary news, and Blackwell replied, none, asitwas a temporary setup, there was no contract signedwith ABC. Blackwell asked Perkins if he had told McKis-sack he would be full time. Perkins said he had becauseBlackwell had told him that. Blackwell said that hemust have misunderstood, and Perkins said he musthave misunderstood, too. Blackwell then said "we can-not do it" because the news department was not payingfor itself, but that McKissack might go on full timewhen the department did pay off, and one reason theyhad put him on nights was to allow McKissack towork elsewhere during the day, as he had complainedabout lack of money. He repeated that McKissack wouldgo on full time when the department paid for itself.McKissack said that he was not satisfied, because hehad been misled and was the victim of a misunderstand-ing between the two officials.Since that discussion and up to the hearing McKissackhasworked 30 hours a week on night shift, at $2an hour, as a part-time employee, and in this sameperiod the news department has not yet begun to payfor itself.35The complaint charges that on February 17 Respond-ent "reduced the total weekly hours of work" of McKis-sack for discriminatory reasons. If that were the soleissue, the complaint must fall because uncontradicteddocumentary proof and admissions of McKissack dem-onstrate that prior to the week of February 3, he wasworking an average of far less than 30 hours a week,as a part-time employee, but beginning with that weekhe has worked a full 30-hour week up to the timeof his testimony." The above facts are found from credited and mutually corroborativetestimony of McKissack, Weakley, Hall, Blackwell, and Perkins anddocumentary proof Testimony of any of these witnesses at variancetherewith is not credited581General Counsel claims, however, that McKissackwas promoted by Perkins on February 10 to full-timestatuswith full employee benefits, with pay of $100a week for a 30-hour week, and on February 17 wasreduced to part-timestatus of 28 hours a week, witha reduction in pay to $2 an hour. While the reductionto 28 hours did not in fact take place, the record showsthathis total pay was in fact reduced, for he hassince beenearning$60 a week for a 30-hour week,with none of the insurance or other benefits of a full-time employee. Since Respondent adduced much proofto show that the alleged promotion was unauthorized,due to a misunderstanding between Perkins and Black-well, and that full-time status was not given to himfor economic reasons, it is clear that the real issuelitigated by the parties and to be decided was the reasonand motivation for the reduction in status and payon February 17.At the outset, I find that Respondent further violatedSection 8(a)(1) of the Act by (1) Perkins' mention toMcKissack on January 28 and February 1 of the rumorof meetings with Cameron, which reasonably gave theimpression that Respondent was keeping employees'outside meetings under surveillance, (2) his thinly veiledwarning on January 28 that McKissack might lose hisjob if he got "involved" with Mitchell and Cameron,clearly referring to suspected concerted activity amongtwo present and two former employees, and (3) hispersistent interrogation ofabout the subject of his private talks with Weakleyand Cameron, which reasonably tended to have a coer-cive effect on employees 3" despite the actual motivefor this probing noted hereafter. In light of these andother unfair labor practices found above, Respondent'sjustification for its treatment of McKissack must besubjected to careful scrutiny to ascertain its truth andsincerity.The economic reason inherent in the repeated mentionof the failure of the news department to pay for itselfappears to be honest, because supported by cogentproof of Blackwell's repeated talks with the announcersabout improving their newscasts so the station couldpay for itself and qualify for a contract witha nationalnews service, which would probably produce a substan-tial and steady income, and McKissack's own admissionof offers to help to find a news sponsor and rejectionof a prior offer by Blackwell of a salesman's job inthisconnection.However, the "misunderstanding"between Perkins and Blackwell about whether and whenMcKissack should be promoted is suspect, because thebasis or background of that "misunderstanding" is notexplained by either official, even though both admitted"'These remarks and queries were clearly not casual because Black-well admitted that shortly before February I, Perkins told Blackwellhe was "concerned" about both employees, that "I don't know whatisgoing on,but I do not think Paul is really aware of what he isinvolved in," whereupon Blackwell suggested he talk to both to "clearthe air" and get them to "go to work " Perkins admitted his talkwithMcKissack on January 31 was prompted by the rumors of the"conspiracy" against the supervisors and McKissack'sinvolvementin it, so he thought he would "catch him before he got too involvedin it 582DECISIONSOF NATIONALLABOR RELATIONS BOARDin testimony that they had discussed many times thefailure of the news department to become a payingproposition, continually discussed the work and progressofMcKissack and other announcers, and Blackwellhad talked to McKissack about his request for fulltime work at least once before Perkins made the commit-ment on it Hence, it is strange that neither officialcan explain just how their "misunderstanding" cameaboutThis failure becomes more significant in lightof Perkins' clear promises of full-time status if McKis-sack would stay out of the "conspiracy" against himand Blackwell and would "work with us," for Respond-ent was thus offering McKissack a substantial benefitin return for his abstention from concerted activityin the form of conspiratorial action with two oustedemployees who had openly stated their objective ofousting Perkins and Blackwell from WVOL GeneralCounsel claims the "conspiracy" involved only protectedactivity, and the testimony of McKissack, Weakley,Cameron, and Mitchell about their meetings after thedischarge of the latter two indicates that they werein fact talking about the usual union affairs and dischargeof two employees If Respondent knew this when Perkinsmade the conditional offer of promotion, that offer wouldclearly be an unlawful offer of benefit under settleddecisions,which would raise a strong suspicion andperhaps an inference that Blackwell's reversal of thepromotion decision a week later was discriminatoryHowever, there is no substantial proof that Blackwellor Perkins knew or had good reason to believe whatthe four men, although known union adherents, talkedabout in theirprivate meetingsWhen questioned aboutit,Weakley and McKissack gave the officials no reasonto believe or suspect that the meetings involved unionactivity, for they made sure to deny any concertedactivity when questioned, or turn aside further question-ing by giving personal or false topics for their discus-sions In addition, the Union made no formal or otherprotests to Respondent about conduct of the two supervi-sors after appearing on the scene in November, sothey had no reason to believe that the Union was guidingor involved in the personal "conspiracy" against themThus, it is clear that the reports they received aboutmeetings for a "conspiracy" gave them good reasonto believe that Weakley and McKissack were meetingwith two former employees only to plot an active conspiracy to oust the supervisors, and they were furtherjustified in this belief by the recent open ridicule anddisparagement by Cameron of both of them, and Mitc-hell'smore recent open threat before quitting his jobto get Blackwell removed as general manager, as foundaboveFurther, Perkins did not mention the Unionor the activities of McKissack and Weakley in its cam-paign to McKissack when making the offer of benefitifhe would "work with us" and not take part in the"conspiracy " Hence it is just as valid an inferencethat Perkins was talking about the rumored personalattacks upon himself and Blackwell, when quizzingMcKissack and Weakley, as that he was talking abouttheir secret union activity I cannot find, therefore,that Perkins was making coercive offers to McKissackto abstain from known or suspectedunionactivity whichwould be violative of the Act I also note that thecomplaint does not charge, nor does General Counselargue, that these offers were coercive within themeaningof Section 8(a)(1)These blanks in the testimony andthe theory of General Counsel lead him to argue thatBlackwell withdrew the full-timestatus on February17, after McKissack had "cleared the air" by denyingany involvement with Cameron and Mitchell and thusprocured the promotion from Perkins, only after receiptof the Union'soriginalcharge on February 10, 1969But this is no more than a very thin speculation fromtimingalone, because the charge did not mention McKis-sack byname,and if Respondent were as militant toretaliateagainsta union member as General Counselargues,it islikely that Blackwell would not have waiteduntil February 17 to revoke the full-timestatus of McKis-sack 37 It is a further mounting of speculation uponspeculation to say that the first charge "provided thestimulus for Blackwell's second thoughts" about McKis-sack, because it did allege discharge of Cameron, Mitc-hell,andWeakley,withwhom Blackwell "knew"McKissack was involved However, that knowledge isnot proven, but only the fact that rumors reachingthe supervisors led them to suspect connivance amongthe four, not in union activity, but for the ouster ofBlackwell and Mitchell In addition, I have found thatCameron was lawfully discharged for flagrant insubordi-nation which clearly involved gross disloyalty to hisemployer It is clear that Mitchell displayedsimilarpersonal disloyalty to his supervisors when he threatenedto have Blackwell ousted, which would have justifiedhis discharge for that cause before he quit, and affordedample justification for the later but unnecessary formaltermination letter 311With this disloyalty fresh in theirminds,itwas natural for both supervisors to questionWeakley and McKissack closely about their own loyalty,when hearing rumors of their meetings with two disloyalformer employees, to find outif these remainingemploy-ees had the same disloyal attitude toward their supervi-sors personally which would make it unlikely that theywould work as a harmonious team with other stationemployees under the guidance of their supervisors topromote the communitystandingand "image" ofWVOL aA Hence, I find no violation of the Act inthe direct questions by both supervisors to both employ-ees, whether they were working in the personal vendettaagainst the supervisors or would continue to "workwith us," for this interrogation related to possible disloy-'This timing would have supported an inference of discriminationonly if the revocation had occurred after the first amended chargeofMarch 12 was received by Respondents counsel on the 13th asitdid mention discrimination against McKissack on February 17 butthat of course was long after the action of that date'"SeeJoanna Cotton Mills Co v N L R B176 F 2d 749 753(C A 4)CaterpillarTractor Co v N L R B230 F2d 357 (C A7)That the personal vendetta against Blackwell was still alive atthe end of January is apparent from testimony of Weakley that afterhis shift change became definite on January 22 he asked Mitchellprivately if the men would strike and was told they would not butthatwe are going to try to get Blackwell out as general manager ROUNSVILLE OF NASHVILLE, INC.alty and its effect on station operation, which wouldbe ground-for discharge or refusal of promotion, ratherthan to their union membership or union activity inthe usual sense. In light of these circumstances, Respond-ent's proof of economic reason and motive for thecontinuance of McKissack as a part-time employee ade-quately rebuts the thin inferences of discrimination risingalmost solely from Respondent's other unfair labor prac-tices, and the speculations of General Counsel notedabove.On all the pertinent facts and circumstances, I findthatGeneral Counsel has not sustained the ultimateburden of proof from the whole record that McKissackwas reduced from a full-time employee to part-timestatus because of his union 'membership and union orconcerted activities. I grant Respondent's motion todismiss the complaint insofar as'it charges this treatmentwas unlawful, and will recommend that the complaintbe dismissed to that extent 41III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON'COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it be orderedto cease and desist therefrom, and to take certain affirma-tive action designed to effectuate the policies of theAct.While the unfair labor practices violated only Sec-tion 8(a)(1) of the Act they comprise a variety of coerciveactions which were repeated and had their impact upona substantial number of employees within a period ofa few months. I shall therefore recommend a broad-type order. I also recommend dismissal of the complaintinsofar as it charges specific discharge or other discrimi-natory conduct against Guy Cameron, Augustus N. Mitc-hell,Thomas D. Weakley, and Paul McKissack, andas'to any other allegations not found herein to be viola-tions of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within the mean-ing of the Act.2.By interrogating employees about their union senti-ments or activities, their desires on voting in a Boardelection, or their other concerted activities, threatening4' In reaching my conclusions as to each of the above employees,Ihave also considered other arguments of General Counsel whichare corollary to his main contentions as to each and have disposedof them in the above findings and conclusions583them with loss of benefits,or loss bf employment,througha sale ofstationWVOL,if they adhered'to the aboveUnion, -and by giving them the impression that theirunion or concerted activities are under surveillance,Respondent has interfered with, restrained,and coercedemployees in the exercise of rights guaranteed to themby Section 7 of the'Act,which-conduct amounts' tounfair labor practices affecting commerce within themeaning of Sections 8(a)(1) and 2(6)and(7)of theAct.3.Respondent did not violatethe Act byits dischargeof GuyCameron,by itsconduct toward Augustus N.Mitchell as found above, by changing the work shiftof Thomas D. Weakley,or byreducing the work hoursand pay of Paul McKissack,or byany other actionsor conduct alleged in the complaint,except as foundabove.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and on the entire record in thecase, I recommend that Rounsaville of Nashville, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from interrogating employeesabout their union sentiments or activities, their desireson voting in a Board election, or their other concertedactivities, threatening them with loss of benefits, orloss of employment through sale of station WVOL,ifthey adhered to the above-named Union, or anyother labor organization, or from giving them the impres-sion that their union or concerted activities are undersurveillance, or in any other manner interfering with,restraining, or coercing them in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act-(a)Post at its place of business in Nashville, Tennes-see, copies of the attached notice marked "Appendix."41Copies of said notice, on forms provided by the RegionalDirector for Region 26, after being, duly signed byRespondent's representative, shall be posted by it imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.41In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as providedin Section102 48 of theRules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the wordsin the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard 584DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 42IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges the discriminatorydischarges of Guy Cameron and Augustus N Mitchell,discriminatory change of shift of Thomas DWeakley,and discriminatory reduction in hours or pay of PaulMcKissack, and as to any other alleged violations ofthe Act except as found aboveof our station WVOL, if they adhere to AmericanFederationofTelevisionandRadioArtists,AFL-CIO, or any other labor organizationWE WILL NOT give our employees the impressionthat their union or concerted activities are undersurveillance by usWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of rights guaranteed to them by Section 7of the ActasIn the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify theRegionalDirector for Region 26 in writing within 10 days from the date ofthis Order whit steps Respondent has taken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILLNOT interrogate our employees abouttheir union sentiments or activities,or their desireson voting in a Board election,or their other concerted activitiesWE WILLNOT threaten our employees with lossof benefits, or loss of employment through saleROUNSAVILLE OFNASHVILLE, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altereddefaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,562 Federal CourthouseBuilding,801 Broadway, Nash-ville,Tennessee 37203, Telephone 615-242-8321, Ext5922